Exhibit 10.4

 

 

 

 

 

 

 

 

LICENSE, DEVELOPMENT

 

AND COMMERCIALIZATION AGREEMENT

 


BETWEEN

 

AMPIO PHARMACEUTICALS, INC.

 

AND

 

DAEWOONG PHARMACEUTICALS CO., LTD

 

 

 

 

 

 

 

 

 

 

 

 

LICENSE, DEVELOPMENT AND COMMERCIALIZATION AGREEMENT

 

1 DEFINITIONS 1       2 LICENSES 7       3 DISCLOSURE OF KNOW-HOW 9       4
MILESTONE PAYMENTS 10       5 MANAGEMENT; JOINT STEERING COMMITTEE 11       6
DEVELOPMENT 12       7 REGULATORY MATTERS 14       8 COMMERCIALIZATION 18      
9 MANUFACTURE AND SUPPLY; PAYMENT FOR PRODUCTS 18       10 REPRESENTATIONS,
WARRANTIES AND COVENANTS; DISCLAIMER 21       11 INTELLECTUAL PROPERTY 24      
12 CONFIDENTIALITY/PUBLICATIONS 30       13 TERM AND TERMINATION 32       14
EFFECTS OF TERMINATION OR EXPIRATION 33       15 ANNOUNCEMENT 34       16
GOVERNING LAW 34       17 DISPUTE RESOLUTION 35       18 NOTICES 36       19
FORCE MAJEURE 36       20 INDEMNIFICATION AND INSURANCE 37       21
NON-ASSIGNABILITY 39       22 LANGUAGE 40       23 ENTIRE AGREEMENT 40       24
SEPARABILITY 40       25 INDEPENDENT CONTRACTORS; NO PARTNERSHIP 40       26
AMENDMENT AND WAIVER 41       27 COUNTERPARTS 41

   

License, Development and Commercialization Agreement between Ampio and Daewoong

 Page i 

 

 

THIS LICENSE, DEVELOPMENT AND COMMERCIALIZATION AGREEMENT (this “Agreement”) is
made and entered into on August 23, 2011 (the “Effective Date”) by and between
Ampio Pharmaceuticals, Inc., a Delaware corporation having its principal place
of business at 5445 DTC Parkway, Suite 925, Greenwood Village, Colorado 80111
(“Ampio”), and Daewoong Pharmaceuticals Co., Ltd, having its principal place of
business at 163-3 Samsungdong, Kangnam-gu, Seoul, Republic of Korea
(“Daewoong”). Each of Ampio and Daewoong is sometimes referred to herein as a
“Party” and collectively, as the “Parties.”

 

WHEREAS, Ampio has developed certain intellectual property relating to the use
of Tramadol for the treatment of premature ejaculation;

 

WHEREAS, Daewoong has substantial expertise in the research, development,
distribution, sales and marketing of pharmaceutical products in the Republic of
Korea; and

 

WHEREAS, Ampio desires to grant to Daewoong, and Daewoong desires to obtain from
Ampio, the right to develop, market and sell products containing Tramadol for
certain indications in the Republic of Korea, all on the terms and conditions
set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises, covenants and conditions contained in this Agreement, the Parties
hereto agree as follows:

 

1 Definitions

 

1.1 “Affiliate” means any corporation, firm, partnership, limited liability
company or other entity that controls, is controlled by or is under common
control with a Party to this Agreement. For purposes of this definition, any
entity will be regarded as in “control” of another entity if (a) it directly or
indirectly owns more than fifty percent (50%) of the voting stock of the other
entity or such lesser maximum percentage permitted in those jurisdictions where
majority ownership by foreign entities is prohibited, (b) it owns or has a right
to own more than fifty percent (50%) of the net assets of an entity without
voting securities, or (c) it possesses, directly or indirectly, the power to
direct or cause the direction of the management and policies of the entity,
whether through contract or otherwise.

 

1.2 “Ampio” means Ampio Pharmaceuticals, Inc.

 

1.3 “Ampio Know-How” means all Information that is Controlled by Ampio or its
Affiliates as of the Effective Date or during the Term and is necessary or
useful for the Development, Manufacture or Commercialization of the Product in
the Field in accordance with the terms of this Agreement. For clarity, Ampio
Know-How excludes Information claimed in any Ampio Patent. For avoidance of
doubt, Ampio Know-How shall exclude the Information of any Third Party that
becomes an Acquiror of Ampio, except for any Information included within the
definition of “Ampio Know-How” that is developed by such Acquiror after the
closing of such acquisition in the course of conducting activities on behalf of
Ampio under this Agreement.

 

License, Development and Commercialization Agreement between Ampio and Daewoong

 Page 1 

 

 

1.4 “Ampio Licensee” means licensees of Tramadol and/or Products outside the
Territory during the Term of this Agreement, under any Ampio Patents (both
inside and outside the Territory), Ampio Know-How or Ampio Regulatory
Documentation.

 

1.5 “Ampio Patents” means any Patent that (a) is Controlled by Ampio or its
Affiliates as of the Effective Date or at any time during the Term, and

 

(b) claims the composition of matter, use or Manufacture of a Product in the
Field. A list of Ampio Patents in existence as of the Effective Date is attached
hereto as Exhibit 1.5, and Ampio shall update such list from time to time to
include additional Ampio Patents, including patents issuing from any listed
application or claiming priority thereto or otherwise continuing therefrom. For
the avoidance of doubt, Ampio Patents shall include Product Patents (as defined
in Section 11.1), and shall exclude the Daewoong Patents and the Patents of any
Third Party that becomes an Acquiror of Ampio, except for (i) any Patents
claiming inventions that are included within the definition of an “Ampio Patent”
that are developed by such Acquiror in the course of conducting activities on
behalf of Ampio under this Agreement, or (ii) any Patents Controlled by such
Acquiror at the closing of the acquisition of Ampio that claim the composition,
use or manufacture of the Product as in existence as of the Effective Date.

 

1.6 “Ampio Technology” means the Ampio Patents and Ampio Know-How.

 

1.7 “CMC” means chemistry, manufacturing and controls as specified by the FDA.

 

1.8 “Combination Product” means a Product that includes Tramadol and a PDE5
inhibitor.

 

1.9 “Commercially Reasonable Efforts” means those efforts consistent with the
exercise of prudent scientific and business judgment in an active and ongoing
program as applied by a Party to the development and commercialization of its
own pharmaceutical products at a similar stage of development and with similar
market potential. Commercially Reasonable Efforts requires that a Party, at a
minimum, assigns responsibility for such obligations to qualified employees,
sets annual goals and objectives for carrying out such obligations, and
allocates resources designed to meet such goals and objectives.

 

1.10 “Commercialization” with a correlative meaning for “Commercialize” and
“Commercializing”, means all activities undertaken before and after obtaining
Regulatory Approvals relating specifically to the pre-launch, launch, promotion,
detailing, medical education and medical liaison activities, marketing, pricing,
reimbursement, sale, and distribution of the Products, including: (a) strategic
marketing, sales force detailing, advertising, medical education and liaison,
and market and Product support; (b) any postmarketing clinical studies for use
in generating data to be submitted to Regulatory Authorities (and all associated
reporting requirements); and (c) all customer support, Product distribution,
invoicing and sales activities.

 

 

License, Development and Commercialization Agreement between Ampio and Daewoong

 Page 2 

 

 

1.11 “Confidential Information” means, with respect to a Party, all reports and
other Information of such Party that is disclosed to the other Party under this
Agreement, whether in oral, written, graphic, electronic or other form. All
Information disclosed by either Party pursuant to the Mutual Confidentiality
Agreement between the Parties dated December 8, 2010 (the “Mutual CDA”), shall
be deemed to be such Party’s Confidential Information disclosed hereunder.

 

1.12 “Control” means, with respect to any material, Information, or intellectual
property right, that a Party owns or has a license to such material,
Information, or intellectual property right and, in each case, has the ability
to grant to the other Party access, a license, or a sublicense (as applicable)
to the foregoing on the terms and conditions set forth in this Agreement without
violating the terms of any then-existing agreement or other arrangement with any
Third Party.

 

1.13 “Develop” or “Development” means all activities relating to preparing and
conducting preclinical testing, toxicology testing, human clinical studies, and
regulatory activities (e.g., regulatory applications) with respect to the
Product, together with the manufacturing of the Product for the purpose of
conducting the foregoing activities.

 

1.14 “Development Costs” means the internal costs and out-of-pocket costs
incurred as an expense by or on behalf of a Party or its Affiliates in carrying
out the Development of the Product in accordance with the approved Development
Plan, including, without limitation, (i) the costs of clinical trials (including
costs of procuring the Product(s), placebos and comparator drugs used in such
clinical trials), (ii) filing fees and other costs associated with any
Regulatory Filings; (iii) costs related to manufacturing development; and (iv)
all other costs that are directly attributable and reasonably allocable to the
Development activities for the Products. For purposes of this definition: (a)
out-of-pocket costs mean the actual expense incurred with respect to a Third
Party for specific Development activities relating to the Products; and (b)
internal costs means the applicable FTE rate multiplied by the number of FTE
hours expended in carrying out the Development activities in accordance with the
Development Plan. For clarity, the costs associated with attending or
participating in meetings of the JSC are expressly excluded from this
definition.

 

1.15 “Dollar” means a U.S. dollar, and “$” shall be interpreted accordingly.

 

1.16 “Daewoong” means Daewoong Pharmaceuticals Co., Ltd.

 

1.17 “Daewoong Know-How” means all Information that (a) is Controlled by
Daewoong or its Affiliates as of the Effective Date and applied or used in
connection with the Development, Manufacture or Commercialization by Daewoong of
the Product, or (b) arises from Daewoong’s activities under this Agreement, but
excluding any and all Product Inventions (as defined in Section 11.1). For
clarity, Daewoong Know-How excludes Information claimed in any Daewoong Patent.
For the avoidance of doubt, Daewoong Know-How shall exclude the Information of
any Third Party that becomes an Acquiror of Daewoong, except for any Information
included within the definition of “Daewoong Know-How” that is developed by such
Acquiror after the closing of such acquisition in the course of conducting
activities on behalf of Daewoong under this Agreement. 

 

License, Development and Commercialization Agreement between Ampio and Daewoong

 Page 3 

 

 

1.18 “Daewoong Patent” means any Patent that (a) is Controlled by Daewoong or
its Affiliates as of the Effective Date and applied or used in connection with
the Development, Manufacture or Commercialization by Daewoong of the Product
hereunder, or (b) claims any inventions made by Daewoong, other than the Product
Inventions (as defined in Section 11.1), in the course of conducting its
activities under this Agreement. A list of the Daewoong Patents in existence as
of the Effective Date, if any, is as attached hereto as Exhibit 1.18, and
Daewoong shall update such list from time to time to include additional Daewoong
Patents, including patents issuing from any listed application or claiming
priority thereto or otherwise continuing therefrom. For the avoidance of doubt,
Daewoong Patents shall exclude the Patents of any Third Party that becomes an
Acquiror of Daewoong, except for (i) any Patents claiming inventions that are
included within the definition of a “Daewoong Patent” that are developed by such
Acquiror in the course of conducting activities on behalf of Daewoong under this
Agreement, or (ii) any Patents Controlled by such Acquiror at the closing of the
acquisition of Daewoong that claim the composition, use or manufacture of the
Product as in existence as of the Effective Date.

 

1.19 “Daewoong Technology” means the Daewoong Patents and Daewoong Know-How.

 

1.20 “FDA” means the United States Food and Drug Administration and any
successors thereof.

 

1.21 “Field” means the treatment of premature ejaculation and/or erectile
dysfunction.

 

1.22 “Finish” means to label and package vials or other containers of a Product
suitable for distribution to final users.

 

1.23 “First Commercial Sale” means the first sale to a Third Party of a Product
in a given regulatory jurisdiction after Regulatory Approval has been obtained
in such jurisdiction.

 

1.24 “Governmental Authority” means any multi-national, federal, state, local,
municipal, provincial or other government authority of any nature (including any
governmental division, prefecture, subdivision, department, agency, bureau,
branch, office, commission, council, court or other tribunal).

 

1.25 “Information” means any data, results, technology, business information and
information of any type whatsoever, in any tangible or intangible form,
including, without limitation, know-how, trade secrets, practices, techniques,
methods, processes, inventions, developments, specifications, formulations,
formulae, materials or compositions of matter of any type or kind (patentable or
otherwise), software, algorithms, marketing reports, expertise, technology, test
data (including pharmacological, biological, chemical, biochemical,
toxicological, preclinical and clinical test data), analytical and quality
control data, stability data, other study data and procedures. 

 

License, Development and Commercialization Agreement between Ampio and Daewoong

 Page 4 

 

 

1.26 “Laws” means all laws, statutes, rules, regulations, ordinances and other
pronouncements having the effect of law of any federal, national, multinational,
state, provincial, county, city or other political subdivision, domestic or
foreign, including any regulatory agency policy or informal regulatory agency
guidance.

 

1.27 “Manufacture” with a correlative meaning for “Manufacturing,” means all
activities related to the manufacturing of a pharmaceutical product, or any
ingredient thereof, including manufacturing Product in finished form for
Development, manufacturing finished Product for Commercialization, packaging,
in-process and finished Product testing, release of Product or any component or
ingredient thereof, quality assurance activities related to manufacturing and
release of Product, ongoing stability tests and regulatory activities related to
any of the foregoing.

 

1.28 “Net Sales” means the gross sales price for the Product invoiced by
Daewoong or any of its Affiliates or Sublicensees to Third Party customers for
sales or other transfers or dispositions for consideration of a Product, less
(i) documented discounts (including customary trade, quantity, cash and patient
discount programs discounts), retroactive price reductions, charge-back payments
and rebates granted to managed health care organizations or to federal, state
and local governments, their agencies, and purchasers and reimbursers or to
trade customers; (ii) credits for returns, such as unrecoverable damaged goods
or rejections and including Product returned in connection with recalls or
withdrawals; (iii) transportation charges including insurance; and (iv) any
value added taxes or governmental charges, including custom duties, levied on
the sale of the Product. Net Sales shall not include any payments among
Daewoong, its Affiliates and Sublicensees.

 

1.29 “Patent” means (a) pending patent applications (and patents issuing
therefrom), issued patents, utility models and designs; and (b) reissues,
substitutions, confirmations, registrations, validations, re-examinations,
additions, continuations, continued prosecution applications, continuations-
in-part, or divisions of or to any patents, patent applications, utility models
or designs, in each case being enforceable within the applicable territory.

 

1.30 “Product” means any formulation that includes Tramadol that is suitable for
use in the Field. Product includes, without limitation, Combination Products.

 

1.31 “Regulatory Approval” means, with respect to a Product in any country or
jurisdiction, all approvals (including, where required, pricing and
reimbursement approvals), registrations, licenses or authorizations from the
relevant Regulatory Authority in a country or jurisdiction that is specific to
Product and necessary to market and sell such Product in such country or
jurisdiction. 

 

License, Development and Commercialization Agreement between Ampio and Daewoong

 Page 5 

 

 

1.32 “Regulatory Authority” means, in a particular country or regulatory
jurisdiction, any applicable Governmental Authority involved in granting
Regulatory Approval and/or, to the extent required in such country or regulatory
jurisdiction, pricing or reimbursement approval of a Product in such country or
regulatory jurisdiction.

 

1.33 “Regulatory Documentation” means all Regulatory Filings, registrations,
filings, applications, licenses, authorizations and approvals (including
Regulatory Approvals), all correspondence submitted to or received from
Regulatory Authorities (including minutes and official contact reports relating
to any communications with any Regulatory Authorities), and all clinical
studies, data and supporting documents contained therein, in each case relating
to Tramadol or the Products, and all data contained in any of the foregoing
(including advertising and promotional and marketing documents, adverse event
files, PSURs, medical event reports, compliant files and the like).

 

1.34 “Regulatory Filings” means, with respect to the Products, any submission to
a Regulatory Authority of any appropriate regulatory application specific to
Products, and shall include, without limitation, any submission to a regulatory
advisory board and any supplement or amendment thereto.

 

1.35 “Retained Territory” means all countries and territories in the world other
than the Territory.

 

1.36 “Territory” means the Republic of Korea.

 

1.37 “Third Party” means any party other than a Party to this Agreement and such
Party’s Affiliates.

 

1.38 “Tramadol” means 2-[(dimethylamino)methyl]-
1-(3-methoxyphenyl)-cyclohexanol and all pharmaceutically-acceptable forms
(e.g., solvates, polymorphs and salts) thereof.

 

1.39 “Tramadol Only Product” means a Product that includes Tramadol only.

 

1.40 “Transfer Price” means US$0.97 per tablet, subject to annual adjustment as
set forth in the Supply Agreement.

 

1.41 “Valid Claim” means any claim contained in any Ampio Patent in the
Territory which has not been revoked or held unenforceable, unpatentable or
invalid by a decision of a court or other governmental agency or competent
jurisdiction, unappealable or unappealed within the time allowed for appeal, and
which has not been admitted to be invalid or unenforceable through abandonment,
reissue, disclaimer or otherwise.

 

1.42 “Zertane” means Ampio’s trademark and/or trade dress for Tramadol. 

 

License, Development and Commercialization Agreement between Ampio and Daewoong

 Page 6 

 

 

2 Licenses

 

2.1 License to Daewoong.

 

(a) Subject to the terms and conditions of this Agreement, Ampio hereby grants
Daewoong an exclusive (even as to Ampio except as provided in this Section 2.1
below), royalty-bearing license, with the right to sublicense directly or
through multiple tiers as provided in Section 2.3, under the Ampio Technology,
to research, Develop, Finish, use, have used, sell, have sold, offer for sale,
have offered for sale, distribute, have distributed, import, have imported, and
otherwise Commercialize the Products in the Field in the Territory. For clarity,
the foregoing licenses exclude the right to Manufacture or have Manufactured the
Product, except for the right to Finish the Product.

 

(b) Notwithstanding the rights granted to Daewoong in Section 2.1 and without
limiting the generality of Section 2.4, Ampio retains the following: (i) the
right to conduct or have conducted clinical trials and other studies in the
Territory for the generation of data in support of any regulatory submissions to
any Regulatory Authority in the Retained Territory; and (ii) the right to
Manufacture or have Manufactured Product anywhere in the Territory, in each case
together with the right to import and export the Product in such territories for
such purposes.

 

2.2 License to Ampio. Subject to the terms and conditions of this Agreement,
Daewoong hereby grants to Ampio (a) a non-exclusive, royalty-free license (with
the right to sublicense as provided below) in the Field under the Daewoong
Technology to Develop, use, make, and have made the Products in the Territory
pursuant to the terms of this Agreement and the Supply Agreement, and (b) a
non-exclusive, royalty-free, perpetual, irrevocable license, with the right to
grant sublicenses through multiple tiers, under the Daewoong Technology to
research, develop, use, have used, sell, have sold, offer for sale, have offered
for sale, distribute, have distributed, import, have imported, export, have
exported and otherwise commercialize the Products in the Retained Territory.

 

2.3 Sublicenses.

 

(a) Daewoong may grant sublicenses to one or more Third Parties (any such Third
Parties, together with all their direct and indirect Sublicensees, collectively,
”Sublicensees”) of the licenses granted to Daewoong hereunder, subject to
Ampio’s prior written consent with respect to the identity of the potential
Sublicensee, such consent shall not be unreasonably withheld. Daewoong shall
remain responsible for the performance of its obligations set forth herein by
each of its Sublicensees. 

 

License, Development and Commercialization Agreement between Ampio and Daewoong

 Page 7 

 

 

(b) Daewoong shall, within thirty (30) days after granting any sublicense under
Section 2.1(a) above, notify Ampio of the grant of such sublicense and provide
Ampio with a true and complete copy of such sublicense agreement. Each
sublicense agreement shall not conflict with the terms and conditions under this
Agreement. Daewoong shall, in each agreement under which it grants a sublicense
under the license set forth in Section 2.1 (each, a “Sublicense Agreement”),
include the following terms and conditions: (i) the Sublicensee is required to
carry out such tasks to ensure that Daewoong will comply with its obligations to
Ampio hereunder; (ii) the Sublicensee is required to provide the following to
Daewoong if such Sublicense Agreement terminates during the term of this
Agreement: (A) the assignment and transfer of ownership and possession of all
Regulatory Filings and Regulatory Approvals held or possessed by such
Sublicensee, and (B) the assignment of all intellectual property Controlled by
such Sublicensee that covers or embodies a Product or its respective use,
manufacture, sale, or importation and was created by or on behalf of such
Sublicensee during the exercise of its rights or fulfillment of its obligations
pursuant to such Sublicense Agreement; and (iii) if this Agreement terminates
pursuant to Section 13.2 prior to the expiration of the Term, then Ampio may, at
its sole discretion: (X) assume Daewoong’s rights and obligations under such
Sublicense Agreement; or (Y) terminate such Sublicense Agreement. Each
Sublicense Agreement shall include the Sublicensee’s obligations set forth
herein.

 

2.4 Negative Covenant; No Implied License. Each Party covenants that it will not
use or practice any of the other Party’s intellectual property rights licensed
to it under this Article 2 except for the purposes expressly permitted in the
applicable license grant. Except as explicitly set forth in this Agreement,
neither Party grants any license, express or implied, under its intellectual
property rights to the other Party.

 

2.5 Diversion.

 

(a) Daewoong hereby covenants and agrees that it will not, and will ensure that
its Affiliates, Sublicensees and subcontractors will not, either directly or
indirectly, promote, market, distribute, import, sell or have sold Products,
including via the Internet or mail order, to any Third Party, address or
Internet Protocol (“IP”) address in the Retained Territory. As to such countries
in the Retained Territory: (i) Daewoong shall refrain from establishing or
maintaining any branch, warehouse or distribution facility for the Product in
such countries; (ii) Daewoong shall not engage in any advertising or promotional
activities relating to the Products directed primarily to customers or other
buyers or users of the Products located in such countries; and (iii) Daewoong
shall not solicit orders from any prospective purchaser located in such
countries. If Daewoong receives any order from a prospective purchaser located
in a country in the Retained Territory, Daewoong shall immediately refer that
order to Ampio. Daewoong shall not accept any such orders. Daewoong may not
deliver or tender (or cause to be delivered or tendered) any Products outside of
the Territory. 

 

License, Development and Commercialization Agreement between Ampio and Daewoong

 Page 8 

 

 

(b) If any of Daewoong’s Products is diverted for use in the Retained Territory,
the following shall apply: (i) if such Product were diverted by an identifiable
customer, distributor, employee, consultant or agent of Daewoong then, upon the
request of Ampio, Daewoong shall not sell such category of Product to, or allow
the sale of such category of Product by, any such customer, distributor,
employee, consultant or agent for the remaining Term and shall use commercially
reasonable efforts to buy back all such Product from such customer, distributor,
employee, consultant or agent within seven (7) business days of receiving such
request from Ampio; or (ii) Daewoong shall use commercially reasonable efforts
to investigate the location of such diverted Product and buy it back; but, if
and to the extent that, Daewoong elects not to, or is unable to, buy back the
applicable diverted Product, then Ampio may, in its sole discretion, buy back
the applicable diverted Product and Daewoong shall reimburse Ampio for all
reasonable costs incurred by Ampio in connection with the buy-back of any such
diverted Product.

 

2.6 Exclusivity. During the Term: (a) neither Daewoong nor its Affiliates will,
either by itself or through the grant of licenses or sublicenses, without
Ampio’s written consent, commercialize any formulation that includes Tramadol in
the Field in the Territory or in the Retained Territory except under this
Agreement; and (b) Daewoong will not, and will ensure that its Affiliates will
not, either by itself or through the grant of licenses or sublicenses:
commercialize another product for the treatment of premature ejaculation and/or
erectile dysfunction in the Territory.

 

2.7 Registration of License. Daewoong shall have the right to record or register
the licenses granted hereunder, and allow its Sublicensees to record or register
the sublicenses granted under the Sublicense Agreement, at any patent office or
other relevant authority in the Territory. Ampio shall execute all documents and
give all declarations regarding the licenses or sublicenses and reasonably
cooperate with Daewoong or its Sublicensees at the costs of Daewoong or its
Sublicensees to the extent such documents, declarations and/or cooperation are
required for such record or registration of the licenses or sublicenses for the
benefit of Daewoong or its Sublicensees.

 

3 Disclosure of Know-How

 

3.1 Disclosure of Ampio Know-How and Ampio Regulatory Documentation. Within
sixty (60) days after the Effective Date of this Agreement, Ampio shall disclose
or make available to Daewoong copies of all of the Ampio Know-How and Ampio
Regulatory Documentation, including such Ampio Know-How and Ampio Regulatory
Documentation identified on Exhibit 3.1. Thereafter during the term of this
Agreement, Ampio shall disclose and make available to Daewoong all future Ampio
Know-How and Ampio Regulatory Documentation on a regular basis, provided that
all material new Ampio Know-How and Ampio Regulatory Documentation shall be
provided without delay.

 

3.2 Disclosure of Daewoong Know-How and Daewoong Regulatory Documentation.
Daewoong shall disclose or make available to Ampio, during the term of this
Agreement, any and all Daewoong Know-How and Daewoong Regulatory Documentation
on a regular basis, provided that all material Daewoong Know-How and Daewoong
Regulatory Documentation shall be provided without delay. 

 

License, Development and Commercialization Agreement between Ampio and Daewoong

 Page 9 

 

 

4 Milestone Payments

 

4.1 Milestone Payments. In consideration of the rights and licenses granted to
Daewoong by Ampio hereunder, Daewoong shall pay to Ampio the following milestone
amounts:

 

Event  Payment (U.S. Dollars)  1. Upon signing of this Agreement by both
Parties  $500,000  2. Within five (5) business days following the approval of
Tramadol for sale in the Territory  $500,000  3. Within five (5) business days
following the approval of the Combination Product for sale in the Territory 
$700,000  4. Within twenty (20) business days following the end of the first
calendar quarter where cumulative Net Sales in the Territory exceed US$10
million  $ 1 million  5. Within twenty (20) business days following the end of
the first calendar quarter whether cumulative Net Sales in the Territory exceed
US$20 million  $ 1 million  TOTAL PAYMENTS  $3,700,000 

 

For clarity, milestone events 4 and 5 may occur during the same calendar year,
in which event each of the accompanying milestone payments shall become due. In
addition, the milestones will apply to sales of Products by Daewoong, its
Affiliates and Sublicensees.

 

4.2 Non-Refundable. Any payments made by Daewoong in accordance with Section 4.1
shall, once they are paid, not be refundable nor creditable for any reason
whatsoever, unless otherwise expressly provided herein.

 

4.3 Single Payments. The payments specified in Section 4.1 shall be made only
one time upon the first occurrence of the event described in Section 4.1,
regardless of how many times such event may be achieved with regard to the
Products covered by this Agreement. 

 

License, Development and Commercialization Agreement between Ampio and Daewoong

 Page 10 

 

 

5 Management; Joint Steering Committee

 

5.1 Alliance Managers. Within thirty (30) days following the Effective Date,
each Party will appoint (and notify the other Party of the identity of) a
representative having the appropriate qualifications including a general
understanding of pharmaceutical Development and Commercialization issues to act
as its alliance manager under this Agreement (“Alliance Manager”). The Alliance
Managers will serve as the primary contact points between the Parties for the
purpose of providing each Party with information on the progress of the other
Party’s Development and Commercialization of the Products. The Alliance Managers
will also be primarily responsible for facilitating the flow of information and
otherwise promoting communication, coordination and collaboration between the
Parties, providing single point communication for seeking consensus both
internally within each Party’s respective organization, including facilitating
review of external corporate communications, and raising cross-Party and/or
cross-functional disputes in a timely manner. Each Party may replace its
Alliance Manager on written notice to the other Party.

 

5.2 Joint Steering Committee.

 

(a) Within thirty (30) days after the Effective Date, the Parties will establish
a joint steering committee (the “Joint Steering Committee” or “JSC”) to plan,
administer, evaluate and carry out all aspects of the Development, manufacture,
regulatory and Commercialization activities by Daewoong hereunder with respect
to the Products.

 

(b) The JSC will consist of representatives of Ampio and Daewoong. The
representatives may be from various functional groups (e.g., clinical
development, regulatory, medical affairs, pharmacovigilance, commercial and
manufacturing). Daewoong will appoint a chair of the JSC.

 

(c) The Parties shall schedule the half-yearly JSC meetings and agree to such
schedule at least quarterly in advance. Either Party may call additional ad hoc
meetings of the JSC as the needs arise with reasonable advance notice to the
other Party, and such ad hoc meetings shall be conducted at times that are
mutually agreed upon by the Parties. All meetings and other communications of
the JSC shall be conducted in English. No later than five (5) business days
prior to any regularly scheduled meeting of the JSC, the chairperson of the JSC
shall prepare and circulate an agenda for such meeting and, as soon as
practicable, all materials, documents and information for the meeting for
distribution to both Parties; provided, however, that either Party may propose
additional topics to be included on such agenda, either prior to or in the
course of such meeting. The JSC may meet in person, by videoconference or by
teleconference. The chairperson of the JSC will be responsible for preparing
reasonably detailed written minutes of all JSC meetings that reflect, without
limitation, material decisions made at such meetings. The JSC chairperson shall
send draft meeting minutes to the Daewoong members and the Ampio members of the
JSC for review and approval within ten (10) business days after each JSC
meeting. Such minutes will be deemed approved unless one or more members of the
JSC objects to the accuracy of such minutes within ten (10) business days of
receipt. Further, upon Daewoong’s request, Ampio will use commercially
reasonable efforts to coordinate any meeting among Ampio, Daewoong and any other
Ampio Licensees for the exchange of information helpful for the Development of
the Products. In addition to the regularly scheduled meetings, Daewoong shall
call additional ad hoc meetings of the JSC prior to making any major decisions
in the Development of the Products in the Territory. The Parties shall also
maintain regular, frequent and informal communications for Ampio to obtain
updates from Daewoong and for the Parties to discuss the progress of the
Development of the Products in the Territory.

 

 

License, Development and Commercialization Agreement between Ampio and Daewoong

 Page 11 

 

 

(d) The JSC shall strive to seek consensus in its actions and decision making
process. In the event of a disagreement between the Ampio members and Daewoong
members of the JSC, either Party may refer the matter to one senior executive of
each Party (i.e., the Chief Executive Officer or Managing Director of such Party
or an executive of such Party who reports directly to the Chief Executive
Officer or Managing Director) for resolution. If such senior executives cannot
resolve the matter within ten (10) business days, then such senior executive of
Daewoong shall have the final decision making authority on such matter, provided
that any final determination made by such senior executive of Daewoong shall be
consistent with the terms of this Agreement, further provided that Daewoong
shall not make any decision with respect to the following critical issues
without the consent of Ampio, such consent not to be unreasonably withheld or
delayed: (A) discontinue the Development of any Product; (B) initiate or
discontinue any clinical trial; (C) unreasonably delay the process of or cease
to seek Regulatory Approval for any Product; (D) unreasonably delay or cancel
the commercial launch of any Product; and (E) remove any Product from the
market, other than for safety reasons. For clarity, Ampio shall take the lead
with respect to all determinations relating to any clinical trials relating to
any Product.

 

5.3 Costs of Governance. The Parties agree that the costs incurred by each Party
in connection with its participation at any meetings under this Article 5 shall
be borne solely by such Party, except that the costs of necessary translations
and translators shall be divided equally between the Parties.

 

6 Development

 

6.1 Development Plan.

 

(a) Within sixty (60) days after the Effective Date (or such longer period of
time as recommended by the JSC), the Parties will agree upon a development plan
for the Development of the Products in the Territory (the “Development Plan”).
The Development Plan includes all clinical studies to be performed for the
Products, including those that are required for Regulatory Approval for the
Products in the Territory. The Development Plan shall also each specify the
plans, timeline and budget for preparing the necessary Regulatory Filings and
for obtaining Regulatory Approvals for the Products in the Territory, which will
provide for filing for Regulatory Approvals of the Products in the Territory as
soon as practicable following the Effective Date. Daewoong shall conduct the
Development activities in accordance with the then-current Development Plan
(including the timelines set forth therein) and under the direction of the JSC.

 

 

License, Development and Commercialization Agreement between Ampio and Daewoong

 Page 12 

 

 

(b) From time to time during the Term, Daewoong shall update and amend, as
appropriate, the then-current Development Plan and submit such updated or
amended Development Plan for the JSC’s approval, such approval not to be
unreasonably withheld or delayed. Once approved by the JSC, each updated or
amended Development Plan shall become effective and supersede the previous
Development Plan as of the date of such approval.

 

6.2 Daewoong Development Activities.

 

(a) Daewoong shall Develop the Products and seek Regulatory Approval by timely
and diligently conducting all Development activities under the Development Plan
(the “Daewoong Development Activities”).

 

(b) The status, progress and results of the Development activities in the
Territory shall be discussed at meetings of the JSC, and Daewoong shall provide
the JSC with a written report on the status and progress of such Development
activities on a half-yearly basis at least five

 

(5) business days prior to each scheduled JSC meeting. In addition, Daewoong
shall make available to Ampio such information about such Development activities
as may be reasonably requested by Ampio from time to time.

 

6.3 Compliance.

 

(a) Daewoong agrees that in performing its obligations under this Agreement: (i)
it shall comply with all applicable Laws; and (ii) it will not employ or engage
any person who has been debarred by any Regulatory Authority, or, to such
Party’s knowledge, is the subject of debarment proceedings by a Regulatory
Authority. Daewoong shall have the right to engage subcontractors for the
performance of its obligations under the Development Plan. Daewoong remains
responsible for the performance of such subcontractor(s) and the engagement of
such subcontractors shall not relieve Daewoong from its obligations to comply
with the terms and conditions of this Agreement.

 

 

License, Development and Commercialization Agreement between Ampio and Daewoong

 Page 13 

 

 

(b) Daewoong shall maintain complete, current and accurate records of all work
conducted by it under the Development Plan, and all data and other Information
resulting from such work. Daewoong shall cause the Sublicensees to maintain
complete, current and accurate records of all work conducted by such
Sublicensees under the Development Plan, and all data and other Information
resulting from such work. Such records shall fully and properly reflect all work
done and results achieved in the performance of the Development activities in
good scientific manner appropriate for regulatory purposes. Ampio shall have the
right to review all records maintained by Daewoong or such Sublicensees at
reasonable times, upon Ampio’s written request.

 

(c) Daewoong shall document all preclinical studies and clinical trials
conducted by or for it in written study reports and shall provide Ampio with a
summary of each such report in English promptly after its completion.

 

6.4 Development Costs. As between the Parties, Daewoong shall bear all
Development Costs for the Development: (a) conducted by or for Daewoong and
incurred by Daewoong; or (b) conducted by Ampio for Daewoong at the written
request of or with the written consent of Daewoong and incurred by Ampio, in
each case after the Effective Date in connection with the research, manufacture
and Development (including development of manufacturing processes for the
Products and other matters relating to the chemistry, manufacture and controls
of the Products) of the Products in accordance with the Development Plan or the
other provisions of this Agreement, as well as any other research, manufacture
and development of the Products by Daewoong.

 

7 Regulatory Matters

 

7.1 Daewoong Regulatory Responsibilities.

 

(a) Subject to the termination of this Agreement, Daewoong shall own all
Regulatory Filings and Regulatory Approvals for the Products in the Territory,
and shall be solely responsible for preparing any and all Regulatory Filings for
the Products in the Territory at its sole expense in accordance with the
Daewoong Development Plan, with the direction of the JSC and subject to the
terms of this Article 7. Ampio shall assist Daewoong or its Sublicensees as they
may reasonably request in connection with the preparation and filing of such
Regulatory Filings, at Daewoong’s or its Sublicensees’ reasonable request and
expense.

 

(b) Daewoong shall keep Ampio informed of regulatory developments specific to
Products throughout the Territory, and Ampio shall have the right to contribute
to the regulatory plans and strategies for the Products in the Territory.

 

 

License, Development and Commercialization Agreement between Ampio and Daewoong

 Page 14 

 

 

(c) Daewoong shall, and shall ensure that its Sublicensees will, lead
discussions with any Regulatory Authority related to any Development of any
Products. Daewoong will, and will cause its Sublicensees to, inform Ampio of any
such discussions in advance to the extent practicable, and Daewoong will, and
will ensure that its Sublicensees will, reasonably consider any input from Ampio
in preparation for such discussions.

 

(d) Daewoong shall, and shall ensure that its Sublicensees will, be responsible
to ensure, at its sole expense, that the Development, manufacture and
Commercialization of the Products in the Territory are in compliance with all
applicable Laws, including without limitation all rules and regulations
promulgated by any of the Regulatory Authorities in the Territory. Specifically
and without limiting the foregoing, Daewoong shall, and shall ensure that its
Sublicensees will, file all compliance filings, certificates and safety
reporting (subject to Section 7.2(a)) in the Territory at its sole expense.

 

(e) to the extent permitted by the applicable Regulatory Authority and as
requested by Ampio, Daewoong shall, and shall ensure that its Sublicensees will,
allow representatives of Ampio to participate in any scheduled conference calls
and meetings between Daewoong or its Sublicensees and the Regulatory Authority
at Ampio’s expense. If Ampio elects not to participate in such calls or
meetings, Daewoong shall, and shall ensure that its Sublicensees will, provide
Ampio with written summaries of such calls and meetings in English as soon as
practicable after the conclusion thereof.

 

(f) with respect to all Regulatory Filings, Daewoong shall, and shall ensure
that its Affiliates and Sublicensees will: (i) submit only data and information
that are free from fraud or material falsity; (ii) not use bribery or the
payment of illegal gratuities in connection with its Regulatory Filings for the
Products; and (iii) submit only data and information that are accurate and
reliable in all material respects for purposes of supporting Regulatory
Approval.

 

7.2 Adverse Events.

 

(a) Within one (1) year prior to the planned first Regulatory Approval of the
Products in the Territory, the Parties shall discuss in good faith and enter
into a pharmacovigilance and adverse event reporting agreement setting forth the
worldwide pharmacovigilance procedures for the Parties with respect to the
Products, such as safety data sharing, adverse events reporting and prescription
events monitoring (the “Pharmacovigilance Agreement”). Such Pharmacovigilance
Agreement shall govern the global pharmacovigilance procedures to be agreed upon
by Daewoong, Ampio, Ampio Licensees and the commercial partners of each Party.

 

 

License, Development and Commercialization Agreement between Ampio and Daewoong

 Page 15 

 

 

(b) Prior to the execution of such Pharmacovigilance Agreement, the Parties
agree to coordinate the pharmacovigilance procedures in connection with the
Development of the Products, and Daewoong shall submit to Ampio all safety
information and reporting in a manner that meets the reporting requirements in
the Retained Territory. Each Party shall notify the other Party within
twenty-four (24) hours of such Party’s learning of any Serious Adverse Events
(as defined below) that is attributed to or potentially attributable to the use
of the Products. Each Party shall also provide the other Party, on an annual
basis and more frequently as reasonably requested by the other Party, a summary
report of Adverse Events (as defined below), as well as those Serious Adverse
Events that are not attributable to the use of the Products. As used herein,
unless defined differently by the FDA, “Adverse Events” means any side effect,
injury, toxicity or sensitivity reaction, or any unexpected incident, and the
severity thereof, whether or not determined to be attributable to any Product,
and “Serious Adverse Events” means an Adverse Event which results in death, is
immediately life-threatening, results in persistent and significant
disability/incapacity or requires in-patient hospitalization or prolongation of
existing hospitalization.

 

(c) After the execution of the Pharmacovigilance Agreement, the Parties shall
comply with such Pharmacovigilance Agreement with respect to all aspects of
pharmacovigilance activities with respect to the Products, and Section 7.2(b)
above shall be of no further effect.

 

7.3 No Harmful Actions. If either Party believes that the other Party, as the
case may be, is taking or intends to take any action with respect to the Product
that could reasonably be expected to have a material adverse impact upon the
regulatory status of the Product in the Retained Territory or the Territory,
such Party shall have the right to bring the matter to the attention of the JSC.
Without limiting the foregoing, unless the Parties otherwise agree: (a) Daewoong
shall not communicate with any Regulatory Authority having jurisdiction in the
Retained Territory, unless so ordered by such Regulatory Authority, in which
case Daewoong shall provide immediately to Ampio notice of such order; and (b)
Daewoong shall not submit any Regulatory Filings or seek Regulatory Approvals
for the Products in the Retained Territory.

 

7.4 Notification of Threatened Action. Each Party shall immediately notify the
other Party of any information it receives regarding any threatened or pending
action, inspection or communication by or from any party, including, without
limitation, a Regulatory Authority, which may affect the safety or efficacy
claims of a Product or the continued marketing of a Product. Upon receipt of
such information, the Parties shall consult with each other in an effort to
arrive at a mutually acceptable procedure for taking appropriate action.

 

 

License, Development and Commercialization Agreement between Ampio and Daewoong

 Page 16 

 

 

7.5 Data Exchange and Use. This Section 7.5 shall not apply to any
pharmacovigilance data (which is addressed in Section 7.2). Daewoong shall, and
shall ensure that its Sublicensees will, provide Ampio with copies of all final
submissions and correspondence to and from all Regulatory Authorities relating
to the Products in the Field within seven (7) days of submission or receipt, as
applicable, and shall, and shall ensure that its Sublicensees will, provide
Ampio a summary of each significant submission (such as application for approval
for clinical trials, Regulatory Approval and fast track or orphan drug
designation, the protocol for clinical trials and any modifications thereof) in
English as soon as practicable but in any event within ten (10) business days
after such submission. Each Party shall permit the other Party to access, and
shall provide the other Party with rights to reference and use in association
with the Products in the Field, all of its, its Affiliates’, and its or their
licensees’ and Sublicensees’ regulatory, preclinical and clinical data
documentation, Regulatory Filings, and Regulatory Approvals with respect to the
Products in the Field.

 

7.6 Remedial Actions. Each Party will, and will ensure that its Affiliates and
Sublicensees will, notify the other Party immediately, and promptly confirm such
notice in writing, if it obtains information indicating that a Product may be
subject to any recall, corrective action or other regulatory action with respect
to a Product taken by virtue of applicable Law in the Territory (a “Remedial
Action”). The Parties (or Daewoong’s Sublicensees and Ampio), as the case may
be, will assist each other in gathering and evaluating such information as is
necessary to determine the necessity of conducting a Remedial Action. Daewoong
shall, and shall ensure that its Affiliates and Sublicensees will, maintain or
have maintained adequate records to permit the Parties to trace the manufacture
of the Product and the distribution and, to the extent feasible, the use of the
Product. In the event Daewoong or its any Sublicensee determines that any
Remedial Action with respect to a Product in the Field in the Territory should
be commenced or Remedial Action is required by any Regulatory Authority having
jurisdiction over the matter, Daewoong will, and will ensure that its
Sublicensees will, as the case may be, control and coordinate all efforts
necessary to conduct such Remedial Action. In the event Ampio determines that
any Remedial Action with respect to a Product outside the Field in the Territory
should be commenced or Remedial Action is required by any Regulatory Authority
having jurisdiction over the matter, Ampio will control and coordinate all
efforts necessary to conduct such Remedial Action. For clarity, as between the
Parties, Ampio shall have sole discretion with respect to any matters relating
to any Remedial Action in the Retained Territory. The cost and expense of a
Remedial Action arising from the development, manufacture or commercialization
of the Product in the Field in the Territory shall be borne solely by Daewoong
or its Sublicensees.

 

7.7 Rights of Reference to Regulatory Documentation. Each Party hereby grants to
the other Party a right of reference to all Regulatory Documentation filed by
such Party for the Products subject to the scope of the licenses granted
hereunder, including, for the avoidance of doubt, all such Regulatory
Documentation filed by Ampio for Regulatory Approval of the Products in the
Retained Territory and all supplemental filings related thereto, and all
“Certificate(s) of Pharmaceutical Product” and/or “Certificate(s) of Free Sales”
resulting from Regulatory Approval of such Products, solely for the purpose of
seeking, obtaining and maintaining Regulatory Approvals for, and the
Commercialization of, the Product in the Territory and the Field, consistent
with the roles of the Parties set forth in this Agreement. In addition, Daewoong
hereby grants to Ampio a right of reference to all Regulatory Documentation
filed by Daewoong in the Territory for the purpose of Ampio, its Affiliates or
any Ampio Licensees developing and obtaining and/or maintaining Regulatory
Approvals anywhere in the world for the Products in the Field in the Retained
Territory.

 

 

License, Development and Commercialization Agreement between Ampio and Daewoong

 Page 17 

 

 

8 Commercialization

 

8.1 Overview of Commercialization in the Territory. Daewoong, its Affiliates and
its Sublicensees will have responsibility for all decisions related to and
implementation of Commercialization activities, including but not limited to
price, reimbursement and distribution, for the Products in the Territory, at its
sole expense. Daewoong will prepare and submit to the JSC a commercialization
plan no later than six (6) months prior to the anticipated date of Regulatory
Approval for the first Product in the Territory (the “Commercialization Plan”).
Such Commercialization Plan shall incorporate the commercialization diligence
requirements set forth below. Daewoong will update such Commercialization Plan
on a yearly basis and will provide quarterly reports to Ampio describing
Daewoong’s progress against such Commercialization Plan. Daewoong shall use
Commercially Reasonable Efforts to maximize sales of the Products throughout the
Territory in accordance with the Commercialization Plan. Furthermore, Ampio and
Daewoong agree that the initial commercial price for a Tramadol Only Product
shall be US$5.00 per tablet, and if the parties decide the Net Sales needs to be
adjusted, the parties shall discuss in good faith with the JSC. For
clarification, the commercial price means the cost of medicine that the patient
pays the pharmacy for a Tramadol Only Product.

 

8.2 Trademark. Daewoong shall have the right to brand the Products using
Daewoong related trademarks and any other trademarks and trade names it
determines appropriate for the Products in consultation with Ampio (“Product
Marks”). Daewoong shall own all rights in the Product Marks and register and
maintain the Product Marks in the countries and regions it determines reasonably
necessary. Notwithstanding any provisions in this Agreement, Daewoong shall be
the exclusive sole owner for the Product Marks even after the termination of
this Agreement for whatever reasons.

 

9 Manufacture and Supply; Payment for Products

 

9.1 General Supply Terms. Ampio shall, itself or through one or more Third Party
contract manufacturers, manufacture the Products in finished form in unlabeled
containers in accordance with the terms of Section 9, including the performance
of all manufacturing process development and scale-up for the Products (and
associated regulatory activities), and shall supply to Daewoong, and Daewoong
shall purchase from Ampio, all of Daewoong and its Affiliates’ and its/their
Sublicensees’ requirements of the Products for Development and Commercial
activities as and to the extent set forth in this Agreement and the Supply
Agreement. Daewoong shall be responsible for labelling and packaging all
Products supplied by Ampio to Daewoong under this Agreement and the Supply
Agreement.

 

 

License, Development and Commercialization Agreement between Ampio and Daewoong

 Page 18 

 

 

9.2 Supply Agreement. Within sixty (60) days after the Effective, the Parties
shall enter into a supply agreement and quality agreement governing the supply
of Products to Daewoong for clinical and commercial use, as well as the quality
control and quality assurance procedures thereon (collectively the “Supply
Agreement”) and any other operational agreements and procedures as deemed
necessary by the Parties for such supply of the Products. The terms of such
Supply Agreement shall be negotiated in good faith by the Parties.

 

9.3 Payment and Pricing. The Supply Agreement shall provide for payment by
Daewoong for Product supplied by Ampio in the manner prescribed below.

 

(a) Tramadol-Only Product.

 

(i) Within thirty (30) days after supply by Ampio to Daewoong, its Affiliates or
its Sublicensees of any Tramadol-Only Product, Daewoong shall pay to Ampio an
amount equal to Transfer Price.

 

(ii) Within thirty (30) days after the end of each calendar quarter, Daewoong
shall pay to Ampio an amount equal to the difference between (x) 25% of the Net
Sales of such Tramadol-Only Product minus (y) the Transfer Price.

 

(b) Combination Product. The transfer price for the Combination Product will be
determined at a later date via the Supply Agreement.

 

9.4 Reports; Records. During the term of this Agreement after First Commercial
Sale of the first Product, Daewoong shall furnish or cause to be furnished to
Ampio within thirty (30) days after the end of each calendar quarter (each a
“Reporting Period”) a written report or reports (the “Sales Report”) covering
the applicable Reporting Period and containing the following information:

 

(a) the Net Sales of Products in the Territory during the Reporting Period;

 

(b) the royalties, payable in U.S. Dollars, which shall have accrued hereunder
in respect to such Net Sales;

 

(c) withholding taxes, if any, required by Law to be deducted in respect of such
royalties; and

 

(d) the exchange rates used in determining the amount of U.S. Dollars.

 

9.5 Exchange Rates; Reports. With respect to sales of Product invoiced in U.S.
Dollars, the Net Sales and royalty payable shall be expressed in such currency
as it is. With respect to sales of Product invoiced in a currency other than
U.S. Dollars, the Net Sales and royalty payable shall be expressed in the
domestic currency of the Republic of Korea together with the U.S. Dollars
equivalent of the royalty payable, calculated using the average exchange rates
posted in The Financial Times published on the first and last days of each month
within each calendar quarter (each a “Reporting Period”). Sales Reports shall be
due thirty (30) days following the close of each respective Reporting Period.
Daewoong and its Affiliates and Sublicensees shall keep legible, verifiable and
accurate records in sufficient detail to enable the royalties payable hereunder
to be determined and substantiated.

 

 

License, Development and Commercialization Agreement between Ampio and Daewoong

 Page 19 

 

 

9.6 Withholding Tax. Daewoong shall deduct any withholding taxes and other
statutory duties from all payments set forth herein and pay them to the proper
tax authorities if required by applicable Law. Daewoong shall maintain official
receipts related to any withholding taxes and forward copies of such receipts to
Ampio. The Parties will exercise their commercially reasonable efforts to ensure
that any withholding taxes imposed are reduced as far as possible under the
provisions of the current or any future double taxation agreement between the
Republic of Korea and the United States of America. If, according to Laws
applied to the Parties, this reduction requires a certificate of tax exemption,
and in order to achieve such reduction, each Party shall cooperate with the
other Party with applicable legal procedure and shall provide the other Party
with the claim for a certificate of tax exemption in respect of royalties paid
on the official form containing a certification of residence of the competent
tax authority and other appropriate documents.

 

9.7 Audit Rights. Ampio shall have the right to have an independent public
accounting firm of its own selection, except one to whom Daewoong, its
Affiliates or Sublicensees may have reasonable objection, and at Ampio’s own
expense (except if the result of such audit results in an underpayment exceeding
five percent (5%) of the payments that were paid to Ampio), examine the relevant
books and records of account of Daewoong and any of its Affiliates and
Sublicensees during reasonable business hours upon reasonable prior written
notice to Daewoong and not more often than once each calendar year, for not more
than two (2) previous years, to determine whether appropriate payment have been
made to Ampio hereunder. Ampio may exercise such right until the end of one (1)
year after the termination or expiration of this Agreement. Daewoong shall
promptly pay to Ampio the full amount of any undisputed underpayment. If the
amount of the underpayment is greater than five percent (5%) on an annualized
basis, Daewoong shall pay interest on that amount that is in excess of five
percent (5%) at the rate of LIBOR plus two percent (2%) per year, compounding
annually from the date payment was due. Ampio shall promptly pay to Daewoong the
full amount of any overpayment. Such public accounting firm shall treat as
confidential, and shall not disclose to Ampio, any information other than
information which could otherwise be given to Ampio pursuant to any provision of
this Agreement, all of which shall be treated as Confidential Information of
Daewoong hereunder.

 

 

License, Development and Commercialization Agreement between Ampio and Daewoong

 Page 20 

 

 

9.8 Recalls and Voluntary Withdrawals. The Parties shall exchange their internal
standard operating procedures (“SOPs”) for conducting product recalls reasonably
in advance of the First Commercial Sale of Product in the Territory, and shall
discuss and resolve any conflicts between such SOPs and issues relating thereto
promptly after such exchange. If either Party becomes aware of information
relating to any released Product that indicates that a unit or batch of Product
may not conform to the specifications thereof, or that potential adulteration,
misbranding, and/or other issues have arisen that relate to the safety or
efficacy of such released Product, it shall promptly so notify the other Party.
To the extent Daewoong requires such information to comply with applicable Laws
or to determine whether to conduct a recall, Ampio shall promptly disclose to
Daewoong any CMC Information related to such nonconformance, adulteration,
misbranding or other related issue. Daewoong shall have the right, at its
expense (except as provided herein), to control any Product recall, field
correction, or withdrawal of any released Product in the applicable jurisdiction
in the Territory. Ampio shall have the right, at its expense, to control any
Product recall, field correction, or withdrawal of any released Product in the
Retained Territory. Ampio shall be responsible for all costs incurred for any
recall, field correction, or withdrawal of any released Product for the
Territory to the extent such event of recall, field correction, or withdrawal is
due to the material breach by Ampio of this Agreement or the Supply Agreement.
Daewoong shall be responsible for all other costs incurred for any recall, field
correction, or withdrawal of any released Product for the Territory. The
procedures and consequences of such recalls shall be defined in the Supply
Agreement. The Party having the right to control such recall pursuant to this
Section 9.8 may, at its sole discretion, take appropriate courses of action,
which shall be consistent with the internal SOPs of such Party; provided,
however, that such controlling Party shall promptly notify the other Party of
any recall action being considered and where practicable, consider the views of
the non-controlling Party prior to taking any recall action. Daewoong shall
maintain complete and accurate records of any recall according to its then
current SOPs in the Territory for such periods as may be required by applicable
Laws, but in no event for less than three (3) years.

 

9.9 Payment. Any invoice will be issued by Ampio together with the delivery of
the Products to Daewoong and shall be paid by Daewoong within thirty (30) days
upon receipt by Daewoong of such invoice and acceptance by Daewoong of the
applicable Product shipment by wire transfer on a bank account designated by
Ampio. All payments to Ampio shall be in US Dollars.

 

10 Representations, Warranties and Covenants; Disclaimer

 

10.1 No Representation of Success. Ampio does not warrant that Daewoong can
successfully develop, obtain Regulatory Approvals for, or market the Products in
the Territory by using and relying upon the Ampio Patents, the Ampio Know-How
and the Ampio Regulatory Documentation supplied by Ampio hereunder and further
that, except as expressly provided in Section 10.2, the Ampio Patents, the Ampio
Know-How and the Ampio Regulatory Documentation has not any defect.

 

10.2 Ampio Representations, Warranties and Covenants. Ampio covenants, and
represents and warrants to Daewoong as of the Effective Date, that:

 

(a) Ampio is a corporation duly organized, validly existing and in good standing
under the laws of the jurisdiction in which it is incorporated.

 

 

License, Development and Commercialization Agreement between Ampio and Daewoong

 Page 21 

 

 

(b) Ampio has full right and authority to use the Ampio Patents, the Ampio
Know-How and the Ampio Regulatory Documentation and to enter into this Agreement
and to grant the licenses to Daewoong as herein described.

 

(c) This Agreement has been duly authorized by all requisite corporate action,
and when executed and delivered will become a valid and binding contract of
Ampio enforceable against Ampio in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium and other Laws
affecting creditors’ rights generally from time to time if effect, and to
general principles of equity.

 

(d) The execution, delivery and performance of this Agreement does not and will
not conflict with any other agreement, contract, instrument or understanding,
oral or written, to which Ampio is a party, or by which it is bound, nor will it
violate any Law applicable to Ampio.

 

(e) All necessary consents, approvals and authorizations of all regulatory and
governmental authorities and other persons or entities required to be obtained
by Ampio in connection with the execution and delivery of this Agreement and the
performance of its obligations hereunder have been obtained.

 

(f) Ampio has not granted as of the Effective Date, and will not grant during
the term of this Agreement, any licenses to any Affiliate or Third Party under
the Ampio Patents, Ampio Know-How or Ampio Regulatory Documentation which would
conflict with the licenses granted to Daewoong hereunder.

 

10.3 Daewoong Representations and Warranties. Daewoong covenants, and represents
and warrants to Ampio as of the Effective Date, that:

 

(a) Daewoong is a corporation duly organized, validly existing and in good
standing under the laws of jurisdiction in which it is incorporated and it has
full right and authority to enter into this Agreement and to accept the rights
and licenses granted as herein described.

 

(b) This Agreement has been duly authorized by all requisite corporate action,
and when executed and delivered will become a valid and binding contract of
Daewoong enforceable against Daewoong in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium and other Laws
affecting creditors’ rights generally from time to time if effect, and to
general principles of equity.

 

(c) The execution, delivery and performance of this Agreement does not and will
not conflict with any other agreement, contract, instrument or understanding,
oral or written, to which Daewoong is a party, or by which it is bound, nor will
it violate any Law applicable to Daewoong.



 

 

License, Development and Commercialization Agreement between Ampio and Daewoong

 Page 22 

 

 

(d) All necessary consents, approvals and authorizations of all regulatory and
governmental authorities and other persons or entities required to be obtained
by Daewoong in connection with the execution and delivery of this Agreement and
the performance of its obligations hereunder have been obtained.

 

(e) Daewoong has not as of the Effective Date knowingly performed any acts that
are inconsistent with the terms and purposes of this Agreement.

 

(f) Daewoong warrants that any sublicense granted hereunder by Daewoong or any
Sublicensee shall be subject to the terms and conditions of this Agreement.

 

(g) Daewoong has undertaken the investigation and has evaluated documents and
information as practically it has deemed necessary to enable it to make an
informed and intelligent decision with respect to the execution, delivery and
performance of this Agreement. Daewoong agrees to enter into this Agreement in
the terms and conditions herein on the Effective Date based upon its own
inspection, examination and determination with respect thereto as to all
matters, and without reliance upon any express or implied representations or
warranties of any nature made by or on behalf of or imputed to Ampio or their
Affiliates, except as expressly set forth in this Agreement. Without limiting
the generality of the foregoing, and except as expressly set forth in this
Agreement, Daewoong acknowledges that Ampio is making no representation or
warranty with respect to any Ampio Know-How, Ampio Patent or Ampio Regulatory
Documentation licensed to Daewoong hereunder.

 

10.4 Limitation of Warranty. EXCEPT AS EXPRESSLY STATED IN THIS AGREEMENT,
NEITHER PARTY MAKES ANY REPRESENTATIONS OR WARRANTY, AND EACH PARTY HEREBY
DISCLAIMS ALL IMPLIED WARRANTIES, INCLUDING WARRANTIES OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, WITH RESPECT TO ANY OF THE MATERIALS,
INFORMATION, SERVICES OR LICENSES PROVIDED PURSUANT TO THIS AGREEMENT.

 

10.5 Performance by Affiliates. The Parties recognize that each Party may
perform some or all of its obligations under this Agreement through Affiliates
and Third Party contractors provided, however, that each Party shall remain
responsible and liable for the performance by its Affiliates and Third Party
contractors and shall cause its Affiliates and Third Party contractors to comply
with the provisions of this Agreement in connection with such performance.

 

 

License, Development and Commercialization Agreement between Ampio and Daewoong

 Page 23 

 

 

11 Intellectual Property

 

11.1 Ownership of Inventions; Assignment. Each Party shall own all right, title,
and interest in and to any inventions made solely by such Party’s employees,
agents, independent contractors and sublicensees in the course of conducting its
activities under this Agreement during the Term, together with all intellectual
property rights therein, including any rights to applications or other
protections for any of the foregoing. The Parties shall jointly own all
inventions made jointly by the employees, agents, independent contractors or
sublicensees of each Party, in accordance with joint ownership interests of
co-inventors under U.S. patent laws (that is, each Party shall have full rights
to license, assign and exploit such joint inventions (and any patents arising
therefrom) anywhere in the world, without any requirement of gaining the consent
of, or accounting to, the other Party), subject to the licenses granted herein
and subject to any other intellectual property held by such other Party;
provided, however, that Daewoong shall not have the right to practice any
jointly owned invention in any activities related to a product that competes
with the Product. The Parties shall determine which Party will file, prosecute
and maintain the Patents claiming or covering such jointly owned inventions.
Inventorship shall be determined in accordance with U.S. patent laws.
Notwithstanding the foregoing, Daewoong agrees to assign and hereby assigns and
transfers to Ampio all of its right, title and interest in and to any such
solely owned or jointly owned inventions that relate to the composition of
matter, manufacture or use of the Product (“Product Inventions”), and agrees to
take, and to cause its employees, agents, consultants and sublicensees to take,
all further acts reasonably required to evidence such assignment and transfer to
Ampio, at Ampio’s reasonable expense. Daewoong hereby appoints Ampio as its
attorney-in-fact to sign such documents as Ampio deems necessary for Ampio to
obtain ownership and to apply for, secure, and maintain patent or other
proprietary protection of such Product Inventions if Ampio is unable, after
reasonable inquiry, to obtain Daewoong’s (or its employee’s or agent’s)
signature on such a document. Daewoong hereby waives, on behalf of itself, its
parent, subsidiaries, Affiliates and partners as well as all of its employees
and independent contractors, any rights of first refusal it, he, or she may have
with respect to any contemplated technology transfer, in whole or in part, of
the Product Inventions or any related patent, patent application, copyright or
copyright application related thereto as well as any right accorded to it, him,
or her, by statute or otherwise, to use any Product Invention or any Patent or
copyright related thereto. All Patents claiming or covering any Product
Invention shall be referred to herein as “Product Patents.”

 

11.2 Disclosure of Inventions. Daewoong shall, and shall cause its Third Party
Subcontractors, Affiliates and Sublicensees to, promptly disclose to Ampio any
invention disclosures, or other similar documents, submitted to it by its
employees, agents, consultants or independent contractors describing inventions
that may be Product Inventions, and all Information relating to such inventions
to the extent necessary for the preparation, filing and maintenance of any
Patent with respect to such invention.

 

 

License, Development and Commercialization Agreement between Ampio and Daewoong

 Page 24 

 

 

11.3 Prosecution of Patents.

 

(a) Ampio shall have the sole right to prepare, file, prosecute and maintain the
Ampio Patents at Ampio’s own costs and expenses. If Ampio determines in its sole
discretion to abandon all claims in any Ampio Patent in the Territory, then
Ampio shall provide Daewoong with written notice of such determination within a
period of time reasonably necessary to allow Daewoong to determine its interest
in such Ampio Patent(s). In the event Daewoong provides written notice
expressing its interest in obtaining such Ampio Patent(s), Ampio shall assign
and transfer to Daewoong the ownership of, and interest in, such Ampio Patent(s)
in the Territory, such transfer to be at Daewoong’s reasonable expense (but
without payment to Ampio). Thereafter, Daewoong shall bear all of the costs of
preparation, filing, prosecution and maintenance of such assigned and
transferred Patents, which shall not be treated as Ampio Patents and shall be
treated as Daewoong Patents, and Daewoong may prosecute such Daewoong Patents at
its sole discretion; provided, however, in the event that Daewoong decides to
abandon or not maintain any such Patent(s), Daewoong shall promptly provide
Ampio with written notice of such decision.

 

(b) Daewoong shall be solely responsible to file, prosecute and maintain
Daewoong Patents. With respect to Daewoong Patents under which Ampio receives a
license pursuant to Section 2.2 hereof, Daewoong shall provide Ampio reasonable
opportunity to review and comment on such prosecution efforts regarding such
Daewoong Patents, including by providing Ampio with a copy of material
communications from any patent authority in the Territory regarding such
Daewoong Patent(s), and by providing drafts of any material filings or responses
to be made to such patent authorities in advance of submitting such filings or
responses. Daewoong shall reasonably consider such comments by Ampio in
connection with the prosecution of Daewoong Patents.

 

11.4 Patent Term Extensions in the Territory. The JSC will discuss and recommend
for which, if any, of the Patents within the Ampio Patents and Daewoong Patents
in the Territory the Parties should seek Patent Term Extensions in the
Territory. Ampio, in the case of the Ampio Patents, and Daewoong in the case of
the Daewoong Patents, shall have the final decision-making authority with
respect to applying for any such Patent Term Extensions in the Territory, and
will act with reasonable promptness in light of the development stage of the
Product to apply for any such Patent Term Extensions, where it so elects;
provided, however, that if only one such Patent can obtain a Patent Term
Extension, then the Parties will consult in good faith to determine which such
Patent should be the subject of efforts to obtain a Patent Term Extension, and
in any event Ampio’s decision on such matter will control in the case of a
disagreement. The Party that does not apply for an extension hereunder will
cooperate fully with the other Party in making such filings or actions, for
example and without limitation, by making available all required regulatory data
and information and executing any required authorizations to apply for such
Patent Term Extension. All expenses incurred in connection with activities of
each Party with respect to the Patent(s) for which such Party seeks Patent Term
Extensions pursuant to this Section 11.4 shall be entirely borne by such Party.

 

 

License, Development and Commercialization Agreement between Ampio and Daewoong

 Page 25 

 

 

11.5 Infringement of Patents by Third Parties.

 

(a) Each Party shall promptly notify the other Party in writing of any existing
or threatened infringement in the Territory of the Ampio Patents or Daewoong
Patents of which it becomes aware, and shall provide all evidence in such
Party’s possession demonstrating such infringement.

 

(b) If a Third Party infringes any Ampio Patent in the Territory by making,
using, importing, offering for sale or selling the Product or a competitive
product in the Field (a “Product Infringement”), each Party shall share with the
other Party all Information available to it regarding such alleged infringement.
Ampio shall have the sole and exclusive right, but not the obligation, to bring
an appropriate suit or other action against any person or entity engaged in such
Product Infringement in the Territory. Daewoong shall provide to Ampio
reasonable assistance in such enforcement, at Ampio’s request and expense,
including joining such action as a party plaintiff if required by applicable
Laws to pursue such action. Ampio shall keep Daewoong regularly informed of the
status and progress of such enforcement efforts, shall reasonably consider
Daewoong’s comments on any such efforts, and shall seek consent of Daewoong in
any important aspects of such enforcement, including determination of litigation
strategy and filing of important papers to the competent court, which shall not
be unreasonably withheld or delayed. Each Party shall bear all of its own
internal costs incurred in connection with its activities under this Section
11.5(b). Daewoong shall be entitled to separate representation in such matter by
counsel of its own choice and at its own expense, but Daewoong shall at all
times cooperate fully with Ampio bringing such action.

 

(c) If Ampio, in its sole discretion, determines not to exercise its right to
bring an action against Product Infringement in the Territory, Daewoong shall be
entitled to do so. Ampio shall provide to Daewoong reasonable assistance in such
enforcement, at Daewoong’s request and expense, including joining such action as
a party plaintiff if required by applicable Laws to pursue such action. Daewoong
shall keep Ampio regularly informed of the status and progress of such
enforcement efforts, shall reasonably consider Ampio’s comments on any such
efforts, and shall seek consent of Ampio in any important aspects of such
enforcement, including determination of litigation strategy and filing of
important papers to the competent court, which shall not be unreasonably
withheld or delayed. Each Party shall bear all of its own internal costs
incurred in connection with its activities under this Section 11.5(c). Ampio
shall be entitled to separate representation in such matter by counsel of its
own choice and at its own expense, but Ampio shall at all times cooperate fully
with Daewoong bringing such action.

 

 

License, Development and Commercialization Agreement between Ampio and Daewoong

 Page 26 

 

 

(d) For any and all infringement of any Daewoong Patent anywhere in the
Territory, Daewoong shall have the sole and exclusive right, but not the
obligation, to bring, at Daewoong’s expense and in its sole control, an
appropriate suit or other action against any person or entity engaged in such
infringement of the Daewoong Patent.

 

(e) Daewoong shall not settle any claim, suit or action that it brought under
this Section 11.5 involving Ampio Patents without the prior written consent of
Ampio, which consent shall not be unreasonably withheld or delayed; provided
that Ampio shall have the sole discretion to withhold consent in the event it
determines that such settlement would restrict in any material respect the scope
of the Ampio Patents or its rights or interests therein.

 

(f) If either Party recovers monetary damages from any Third Party in a suit or
action brought hereunder with respect to Ampio Patents or Daewoong Patents,
including in a settlement, such recovery shall be allocated first to the
reimbursement of any expenses incurred by the Parties in such litigation
(including, for this purpose, a reasonable allocation of expenses of internal
counsel), and any remaining amounts shall be split as follows: (i) the portion
of such amounts that represents recovery for lost sales in the Territory shall
be retained by Daewoong and treated as Net Sales, on which Daewoong shall make a
transfer price payment, and (ii) any remaining amounts shall be retained by the
Party bring such suit or action.

 

11.6 Infringement of Third Party Rights in the Territory.

 

(a) If any Product used or sold by either Party, its Affiliates, licensees or
sublicensees becomes the subject of a Third Party’s claim or assertion of
infringement of a Patent granted by a jurisdiction within the Territory, the
Party first having notice of the claim or assertion shall promptly notify the
other Party, the Parties shall agree on and enter into an “identity of interest
agreement” wherein such Parties agree to their shared, mutual interest in the
outcome of such potential dispute, and thereafter, the Parties shall promptly
meet to consider the claim or assertion and the appropriate course of action.

 

 

License, Development and Commercialization Agreement between Ampio and Daewoong

 Page 27 

 

 

(b) Daewoong shall have the first right, but not the obligation, to defend any
such Third Party threatened or asserted claim of infringement of a Patent as
described in Section 11.6(a) above, at Daewoong’s expense. If Daewoong does not
commence actions to defend such claim within thirty (30) days after it receives
notice thereof (or within thirty (30) days after it should have given notice
thereof to Ampio as required by Section 11.6(a)), then to the extent allowed by
applicable Laws, Ampio shall have the right, but not the obligation, to control
the defense of such claim by counsel of its choice, at Ampio’s expense. The
non-defending Party shall reasonably cooperate with the Party conducting the
defense of the claim or assertion, including, if required to conduct such
defense, furnishing a power of attorney.

 

(c) Each Party shall have the right to participate or otherwise be involved in
any such action controlled by the other Party, in each case at the participating
Party’s sole cost and expense. If a Party elects to so participate or be
involved, the controlling Party shall provide the participating Party and its
counsel with an opportunity to consult with the controlling Party and its
counsel regarding the prosecution of such action (including reviewing the
contents of any correspondence, legal papers or other documents related
thereto), and the controlling Party shall take into account reasonable requests
of the participating Party regarding such enforcement or defense.

 

(d) Neither Party shall enter into any settlement of any claim described in this
Section 11.6 that affects the other Party’s rights or interests or the scope of
any Ampio Patent and/or Daewoong Patent in any material respect without such
other Party’s written consent. Each Party shall have the right to decline to
defend or to tender defense of any such claim to the other Party upon reasonable
notice, including if the other Party fails to agree to a settlement that such
Party proposes. If a Party desires to take a license under any applicable Third
Party intellectual property rights for the purpose of Developing or
Commercializing the Product in the Field, then such Party shall submit the terms
of such license to the JSC for review and approval. Any such license agreement
will require the applicable Third Party to grant licenses to both Daewoong and
Ampio for performing their respective obligations and exercising their
respective rights in the Territory under this Agreement, will contain a release
of any liabilities accrued prior to the effective date of such license
agreement, and will be subject to the mutual agreement of the Parties.

 

11.7 Patent Marking. Daewoong (or its Affiliate or Sublicensees) shall mark
Product marketed and sold by Daewoong (or its Affiliate or Sublicensees)
hereunder with appropriate patent numbers or indicia.

 

 

License, Development and Commercialization Agreement between Ampio and Daewoong

 Page 28 

 

 

11.8 Patent Oppositions and Other Proceedings.

 

(a) Daewoong shall be prohibited from initiating or requesting any interference
or opposition proceeding with respect to, or making, filing or maintaining any
claim to challenge the validity, infringement or enforceability of, any Ampio
Patent.

 

(b) If either Party desires to bring an opposition, action for declaratory
judgment, nullity action, interference, declaration for non-infringement,
reexamination or other attack upon the validity, title or enforceability of a
Patent owned or controlled by a Third Party and having one or more claims that
covers the Product, or the use, sale, offer for sale or importation of the
Product (except insofar as such action is a counterclaim to or defense of, or
accompanies a defense of, a Third Party’s claim or assertion of infringement
under Section 11.6, in which case the provisions of Section 11.6 shall govern),
such Party shall so notify the other Party and the Parties shall promptly confer
to determine whether to bring such action or the manner in which to settle such
action. Daewoong shall have the exclusive right, but not the obligation, to
bring at its own expense and in its sole control any such action in the
Territory. If Daewoong does not bring such an action in the Territory, within
ninety (90) days of notification thereof pursuant to this Section 11.8(b) (or
earlier, if required by the nature of the proceeding), then Ampio shall have the
right, but not the obligation, to bring, at Ampio’s sole expense, such action.
The Party not bringing an action under this Section 11.8(b) shall be entitled to
separate representation in such proceeding by counsel of its own choice and at
its own expense, and shall cooperate fully with the Party bringing such action.
Any awards or amounts received in bringing any such action shall be retained by
the Party initiating such action.

 

(c) If any Ampio Patent or Daewoong Patent or Patent Term Extension related
thereto becomes the subject of any proceeding commenced by a Third Party within
the Territory in connection with an opposition, reexamination request, action
for declaratory judgment, nullity action, interference or other attack upon the
validity, title or enforceability thereof (except insofar as such action is a
counterclaim to or defense of, or accompanies a defense of, an action for
infringement against a Third Party under Section 11.5, in which case the
provisions of Section 11.5 shall govern), then the Party responsible for filing,
preparing, prosecuting and maintaining such Patent or Patent Term Extension as
set forth in Sections 11.3 or 11.4 hereof shall control such defense at its own
cost and expense. The controlling Party shall permit the non-controlling Party
to participate in the proceeding to the extent permissible under applicable
Laws, and to be represented by its own counsel in such proceeding, at the
non-controlling Party’s expense. If either Party decides that it does not wish
to defend against such action, then the other Party shall have the right to
assume defense of such Third-Party action at its own expense. Any awards or
amounts received in defending any such Third-Party action shall be allocated
between the Parties as provided in Section 11.5(f).

 

 

License, Development and Commercialization Agreement between Ampio and Daewoong

 Page 29 

 

 

11.9 Compendial Listing and Register of Exclusive License. Upon request of
Daewoong, Ampio shall cooperate with Daewoong to (i) file appropriate
information with the applicable Regulatory Authority listing any Ampio Patents
in the patent listing source in the Territory that is equivalent or similar to
the Orange Book in the U.S., if any, and (ii) register Daewoong’s license
granted hereunder to the applicable Regulatory Authority, a patent and trademark
office or other relevant governmental agency or offices in the Territory, if
any.

 

12 Confidentiality/Publications

 

12.1 Confidentiality. Subject to any other provisions of this Agreement, each
Party (the ”Receiving Party”), for itself and its Affiliates and their (direct
and indirect) licensees and Sublicensees, agrees that it shall, during the term
of this Agreement and for a period of five (5) years thereafter or ten (10)
years from the Effective Date, whichever is longer, (i) hold in confidence using
not less than the efforts such Receiving Party uses to maintain in confidence
its own proprietary information of similar kind and value the Confidential
Information received before or after the Effective Date from the other Party
(the “Disclosing Party”), (ii) not disclose such Confidential Information to any
Third Party, except for those disclosures expressly permitted in this Section 12
below, and (iii) not use such Confidential Information for any purpose other
than the purposes expressly permitted by this Agreement, without first obtaining
the prior written consent of the Disclosing Party, except as follows:

 

(a) such Confidential Information is a part of the public domain, or is known to
the Receiving Party or any of its Affiliates without any obligation to keep it
confidential, prior to its disclosure by the Disclosing Party to the Receiving
Party hereunder; or

 

(b) such Confidential Information becomes a part of the public domain after its
disclosure by the Disclosing Party to the Receiving Party hereunder without any
breach by the Receiving Party of this Agreement; or

 

(c) such Confidential Information which the Receiving Party can demonstrate that
it has been independently developed either prior to its disclosure by the
Disclosing Party to the Receiving Party hereunder or without the use of
Confidential Information of the Disclosing Party; or

 

(d) such Confidential Information is disclosed to the Receiving Party by a Third
Party who has the right to make such disclosure; or

 

(e) such Confidential Information is required to be disclosed by Law.

 

 

License, Development and Commercialization Agreement between Ampio and Daewoong

 Page 30 

 

 

 

12.2 Authorized Disclosure. The Receiving Party may disclose Confidential
Information belonging to the Disclosing Party to the extent (and only to the
extent) such disclosure is for a permitted purpose and is reasonably necessary
in the following instances:

 

(a) filing or prosecuting Patents;

 

(b) as part of or in support of Regulatory Filings (provided that such Party has
the right to use the Confidential Information for such purpose under Section
2.1;

 

(c) in prosecuting or defending litigation;

 

(d) in order to comply with applicable non-patent Laws (including the rules and
regulations of the Securities and Exchange Commission (the ”SEC”) or any other
national securities exchange) and with judicial process, if in the reasonable
opinion of the Receiving Party’s counsel, such disclosure is necessary for such
compliance; and

 

(e) disclosure, solely on a “need to know basis”, to Affiliates, potential and
existing collaborators (including Sublicensees), permitted acquirers or
assignees under Section 21, subcontractors, investment bankers, investors and
lenders, and their and each of the Parties’ respective directors, employees,
contractors and agents, each of whom prior to disclosure must be bound by
written obligations of confidentiality and non-use no less restrictive than the
obligations set forth in this Section 12 (other than potential and existing
investors and lenders of Daewoong, with respect to which Daewoong shall use
commercially reasonable efforts to be so bound); provided, however, that the
Receiving Party shall remain responsible for any failure by any Third Party who
receives Confidential Information pursuant to this Section 12.2(e) to treat such
Confidential Information as required under this Section 12.

 

If and whenever any Confidential Information is disclosed in accordance with
this Section 12.2, such disclosure shall not cause any such information to cease
to be Confidential Information except to the extent that such disclosure results
in a public disclosure of such information (otherwise than by breach of this
Agreement). Where reasonably possible and other than with respect to Section
12.2(e), the Receiving Party shall notify the Disclosing Party of the Receiving
Party’s intent to make such disclosure pursuant to this Section 12.2
sufficiently prior to making such disclosure so as to allow the Disclosing Party
adequate time to take whatever action it may deem appropriate in keeping with
the terms of this Agreement to protect the confidentiality of the subject
Confidential Information.

 

12.3 Terms of this Agreement. The Parties shall treat the terms of this
Agreement as Confidential Information of both Parties.

 

 

License, Development and Commercialization Agreement between Ampio and Daewoong

 Page 31 

 

 

12.4 Relationship to Confidentiality Agreement. This Agreement supersedes the
Mutual CDA, provided that all “Information” disclosed or received by the Parties
thereunder shall be deemed “Confidential Information” hereunder and shall be
subject to the terms and conditions of this Agreement.

 

12.5 Publications. If either Party wishes to publish any information, data or
results regarding Tramadol or Products in written, oral or other form in any
scientific journals or scientific conferences, a manuscript of the proposed
publication shall first be sent to the other Party at least thirty (30) days in
advance of such publication for review. Unless the reviewing Party informs the
other in writing during this thirty (30) day period that the proposed
publication must be delayed in order to protect a patentable invention or
changed to avoid disclosure of Confidential Information of the Reviewing Party,
the other Party shall be free to publish such results without restriction. In
the event that a delay of the proposed publication is required, the other Party
shall withhold such submission for publication for one additional period, up to
sixty (60) days, or such other period as the Parties may mutually agree.

 

13 Term and Termination

 

13.1 Term. This Agreement shall become effective on the Effective Date. Unless
sooner terminated in accordance with any other provision of this Agreement, the
term of this Agreement shall expire on the tenth anniversary of the date of the
First Commercial Sale by Daewoong of the first Product in the Territory (the
“Initial Term”). Thereafter, this Agreement shall be automatically renewed for
successive periods of two (2) years. Either Party shall have the right to
terminate this Agreement at the end of the Initial Term or at the end of any two
(2) year renewal term by sending to the other Party a written notice of such
termination at least ninety (90) days prior to the expiration of such Initial
Term or renewal term as the case may be.

 

13.2 Termination by Either Party. Notwithstanding the stipulation in Section
13.1, either Party may terminate this Agreement upon the occurrence of any of
the following itemized events:

 

(a) Such Party notifies the other Party of the fact of material default or
breach of any material provision in this Agreement by the notified Party, and
the notified Party fails to take corrective measures to mitigate or cure such
default or breach within sixty (60) days from the date of notification; or

 

(b) The other Party files in any court or agency pursuant to any statute or
regulation pertaining to bankruptcy, solvency, or payment of debts, of any state
or country, a petition in bankruptcy or insolvency or for reorganization or for
an arrangement or for the appointment of a receiver or trustee of such other
Party or of its assets, or if such other Party shall be served with an
involuntary petition against it, filed in any insolvency proceeding, and such
petition shall not be dismissed within sixty (60) days after the filing thereof,
or if such other Party shall be a party to its dissolution or liquidation, or if
such other Party shall make an assignment for the benefit of creditors.

 

 

License, Development and Commercialization Agreement between Ampio and Daewoong

 Page 32 

 

 

14 Effects of Termination or Expiration

 

14.1 Survival. Expiration or termination of this Agreement for any reason shall
be without prejudice to:

 

(a) the obligations of confidentiality provided for in Section 12 shall survive;

 

(b) the Parties’ right to receive all payments accrued under this Agreement;

 

(c) Ampio’s right of inspecting books and account of Daewoong and its Affiliates
and Sublicensees pursuant to Article 9;

 

(d) the rights and ownership in any Patents, Know-How and Regulatory
Documentation the respective Party has obtained prior to expiration or
termination of this Agreement;

 

(e) Ampio’s rights provided for in Section 2.2 shall survive and be
co-exclusive, perpetual, irrevocable, royalty-free and fully paid-up; and

 

(f) any other rights or remedies which either Party may then or thereafter have
hereunder or at law or in equity or otherwise.

 

In addition to the foregoing, the following provisions shall survive expiration
or termination of this Agreement for any reason and shall continue in full force
and effect: Sections 1, 2.4, 4, 6.4, 7, 10, 11, 12, 14 and 15-27. Unless
otherwise provided in this Section 14 and elsewhere herein, the license grants
contained in Sections 2.1 (except as otherwise provided in Section 2.3(b)), and
all other licenses and other rights and obligations hereunder, shall terminate
upon termination of this Agreement.

 

14.2 Adverse Termination Consequences for Daewoong. Upon termination of this
Agreement for any reason, Daewoong, its Affiliates and Terminated Sublicensees
shall cease use of the Ampio Patents, Ampio Know-How and the Ampio Regulatory
Documentation. In addition, Daewoong shall destroy or return (with confirmation
letter to Ampio upon request) to Ampio any and all Ampio Know-How and Ampio
Regulatory Documentation in the possession of Daewoong, its Affiliates and
Terminated Sublicensees, without delay, with the exception that each of Daewoong
and its Affiliates and Terminated Sublicensees may keep one copy for its legal
files. Furthermore, upon termination of this Agreement by Ampio under Section
13.2, Daewoong hereby grants to Ampio, effective only upon such termination, a
fully paid-up (except as provided below) worldwide non-exclusive license, with
the right to sublicense, under the Daewoong Patents, Daewoong Know How and
Daewoong Regulatory Documentation, to develop, have developed, make, have made,
use, have used, sell, have sold, offer for sale, have offered for sale, import
and have imported Tramadol and/or Products.

 

 

License, Development and Commercialization Agreement between Ampio and Daewoong

 Page 33 

 

 

14.3 Inventory Sell-Off. Upon termination of this Agreement for any reason,
Daewoong shall notify Ampio of the amount of Tramadol and Products Daewoong and
its Affiliates and Sublicensees then have on hand, and, if they so wish,
Daewoong and its Affiliates and Sublicensees shall thereupon be permitted to
sell that amount of Tramadol and Products.

 

14.4 Transfer of Regulatory Approvals. Upon termination of this Agreement by
Ampio under Section 13.2, Daewoong shall, and shall cause its Affiliates and any
Terminated Sublicensees to, upon Ampio’s request, transfer to Ampio and/or its
Affiliates and/or any Third Party appointed by Ampio (hereinafter referred to as
“Transferee”) with reasonable assistance, excluding financial assistance, to the
extent permissible under the Laws of the Territory, the Regulatory Approvals
which Daewoong or its Affiliates or Terminated Sublicensees have with respect to
the Products in the Territory, in each case subject to all licenses granted by
any of them (whether or not in effect) to any Surviving Sublicensees and further
subject to the royalty obligations (if any) set forth in Section 14.2. Such
assistance shall include, among others, an authorization by Daewoong or its
Affiliates or Terminated Sublicensees given to the Transferee to access to the
Regulatory Approvals filed by Daewoong or its Affiliates or Terminated
Sublicensees with the Regulatory Authorities with respect to the Products in the
Territory (e.g., Regulatory Filings), the provision by Daewoong, if necessary,
to the Transferee of the Daewoong Know-How and such other acts which the
Transferee may reasonably request Daewoong in order to transfer such Regulatory
Approvals with respect to the Products in the Territory, subject in all cases to
such licenses held by the Surviving Sublicensees.

 

15 Announcement

 

No public announcement concerning the existence of or terms of this Agreement
shall be made, either directly or indirectly, by any Party to this Agreement,
except as may be required by Law or as may be required for recording purposes or
as permitted by Section 12.2, without first obtaining the written approval of
the other Party and agreement upon the nature and text of such announcement or
disclosure. Other than with respect to Section 12.2(e), the Party desiring to
make any such public announcement shall inform the other Party of the proposed
announcement in reasonably sufficient time prior to public release, and shall
provide the other Party with a written copy thereof, in order to allow such
other Party to review, comment upon and approve such announcement, which such
approval shall not be unreasonably withheld or delayed. It is the intention of
the Parties to issue a press release upon signing this Agreement.

 

16 Governing Law

 

The formation, validity and performance of this Agreement shall be governed by
and interpreted in accordance with the internal substantive laws of the State of
Delaware, without giving effect to any choice of law rules in the State of
Delaware or elsewhere.

 

 

License, Development and Commercialization Agreement between Ampio and Daewoong

 Page 34 

 

 

17 Dispute Resolution

 

17.1 Organization Resolution. The Parties will try to settle their differences
amicably between themselves. In the event of any controversy or claim arising
out of or relating to any provision of this Agreement or the performance or
alleged non-performance of a Party of its obligations under this Agreement
(“Dispute”), a Party may notify the other Party in writing of such Dispute. If
the Parties are unable to resolve the Dispute within sixty (60) days of receipt
of the written notice by the other Party, such Dispute shall be referred to a
senior executive of Daewoong and Ampio, who will use their good faith efforts to
resolve the Dispute within thirty (30) days after it was referred to them. If
the senior executives are unable to resolve the Dispute, the Parties shall refer
the Dispute to arbitration as provided for in Section 17.2.

 

17.2 Jurisdiction by Agreement. Any Dispute that is not resolved as provided in
Section 17.1, whether before or after termination of this Agreement, shall be
submitted exclusively for resolution to arbitration administrated by the
International Chamber of Commerce (“ICC”) and be finally settled in accordance
with the Rules of International Conciliation and Arbitration of ICC. The
arbitration shall be subject to the governing law set forth in Section 16, shall
be held in New York, New York, in front of a panel of three (3) arbitrators,
shall be conducted in the English language, shall be final and binding
determination of the Dispute and not subject to judicial review, and shall not
include any award of damages expressly prohibited by Section 17.3, and judgment
upon any award rendered by the arbitrators may be entered in any court having
jurisdiction over the liable Party. Except for Disputes the resolution of which
require the arbitration of material rights of any Third Party, this Section 17.2
shall be the exclusive remedy with respect to any Dispute for either Party or
their Affiliates, provided that this Section 17 shall not restrict the Parties’
rights to seek preliminary injunctive relief before a court of any jurisdiction.

 

17.3 Consequential Damages. Neither Party hereto will be liable for special,
incidental, indirect, punitive, exemplary or consequential damages arising out
of this Agreement or performance of its obligations hereunder or the exercise of
its rights hereunder, including lost profits, anticipated profit, lost goodwill,
lost revenue, lost contracts, and lost opportunity arising from or relating to
any breach of this Agreement, regardless of the causes of action or theories of
liability alleged any notice of such damages. Nothing in this Section 17.3 is
intended to limit or restrict the indemnification rights or obligations of
either Party under Section 20.

 

 

License, Development and Commercialization Agreement between Ampio and Daewoong

 Page 35 

 

 

18 Notices

 

18.1 Any notice required to be given under this Agreement shall be given in the
English language by sending such notices by postage-prepaid registered airmail
or an internationally recognized overnight courier service addressed to the
other Party at the address listed below:

 

For Ampio:

 

Ampio Pharmaceuticals, Inc.

5445 DTC Parkway, Suite 925

Greenwood Village, Colorado 80111

Attention: Bruce G. Miller and Don Wingerter

 

With a required copy to:

 

Goodwin Procter LLP

Exchange Place

53 State Street

Boston, Massachusetts 02109

Attn: Lawrence Wittenberg, Esq.

 

For Daewoong:

 

Daewoong Pharmaceuticals Co., Ltd

163-3 Samsungdong, Kangnam-gu

Seoul, Republic of Korea

 

Attention:

 

Either Party may notify the other Party of a different address to receive the
other Party’s notices in accordance with the manner described in this Section
18.

 

18.2 In the case where any notice is sent by airmail, such notice shall be sent
return receipt requested and is deemed to be received by the other Party upon
endorsement, by an employee or agent of the other Party of such receipt.

 

19 Force Majeure

 

19.1 Neither Party shall be liable for any failure to perform as required by
this Agreement if such failure is due to circumstances reasonably beyond the
control of such Party, including requisition or interference by any government,
state or local authorities, war, riots, civil disturbances, terrorism, strikes
or other labour disputes, accidents, failure to secure required governmental
approval, civil disorders or acts of aggression, acts of God, energy or other
conservation shortages, plague or other such occurrences (“Force Majeure”).

 

19.2 If and when any Party is hindered in its performance of its obligations
under this Agreement by reason of Force Majeure, the performance shall be
suspended during, but not longer than, the continuance of such circumstances.

 

19.3 Either Party hereto whose performance of obligations has been hindered by
reason of Force Majeure shall, to the extent possible, inform the other Party
immediately, and shall use reasonable efforts to overcome the effect of the
Force Majeure.

 

 

License, Development and Commercialization Agreement between Ampio and Daewoong

 Page 36 

 

 

20 Indemnification and Insurance

 

20.1 Ampio shall defend, indemnify and hold harmless Daewoong and its Affiliates
and Sublicensees, and their officers, directors, employees, agents, distributors
and suppliers, and their respective successors, assigns, heirs and
representatives (collectively, ”Daewoong Indemnitees”) from and against all
liabilities, damages, losses, suits, proceedings, actions, claims, judgments and
costs and expenses (including legal fees and expenses) resulting from any Third
Party claim made or suit brought (collectively, ”Losses”) to the extent the same
is arising from or related to:

 

(a) Ampio’s material breach of any term of this Agreement (including any express
representation or warranty made herein),

 

(b) the negligence, recklessness or willful misconduct or fraud on the part of
Ampio or any of its Affiliates, or Ampio Licensees or any of their respective
officers, directors, employees, agents, distributors and suppliers, or any of
their respective successors, assigns, heirs or representatives with respect to
Tramadol or Products supplied by Ampio or in the performance of Ampio’s
obligations or exercise of Ampio’s rights under this Agreement,

 

(c) any actual or alleged violation of Law (other than any patent or other
intellectual property Laws) in the performance of Ampio’s obligations or
exercise of Ampio’s rights under this Agreement,

 

(d) any product liability claim related to Tramadol or Products manufactured,
used or sold by any of Ampio or its Affiliates or Ampio Licensees or any of
their respective successors, assigns, heirs or representatives. prior to the
Effective Date or during the term of this Agreement or after termination or
expiration of this Agreement, and any product liability claim related to
Tramadol or Products arising from manufacturing Tramadol or Products supplied to
Daewoong hereunder, including (i) non conformance of Tramadol or Products to
Tramadol specifications and (ii) non manufacture of Tramadol or Products
according to cGMP, or

 

(e) any claim of infringement or misappropriation of a Third Party’s patent,
copyright, trade secret or trademark right, or any other intellectual property
right arising from the development, registration, manufacture, marketing,
promotion, distribution, importation, offer for sale or sale or other
commercialization of Tramadol or Products, or chemical agents for making or
using the same, by any of Ampio or its Affiliates or Ampio Licensees or any of
their respective successors, assigns, heirs or representatives.

 

However, Ampio shall not be required to indemnify any Daewoong Indemnitee to the
extent that any such claims or suits arose out of or resulted from the
negligence, recklessness or willful misconduct or fraud of any Daewoong
Indemnitees.

 

 

License, Development and Commercialization Agreement between Ampio and Daewoong

 Page 37 

 

 

20.2 Daewoong shall defend, indemnify and hold harmless Ampio or any of its
Affiliates, or Ampio Licensees or any of their respective officers, directors,
employees, agents, distributors and suppliers, or any of their respective
successors, assigns, heirs or representatives (collectively, “Ampio
Indemnitees”) from and against all Losses to the extent the same is arising
from:

 

(a) Daewoong’s material breach of any term of this Agreement (including any
express representation or warranty made herein),

 

(b) the negligence, recklessness or willful misconduct or fraud on the part of
any Daewoong Indemnitee with respect to the Product produced by Daewoong or in
the performance of Daewoong’s obligations or exercise of Daewoong’s rights under
this Agreement,

 

(c) any actual or alleged violation of Law (other than any patent or other
intellectual property Laws) in the performance of Daewoong’s obligations or
exercise of Daewoong’s rights under this Agreement,

 

(d) any product liability claim related to Tramadol or Product manufactured,
used or sold by any Daewoong or its Affiliates or Sublicensees or any of their
respective successors, assigns, heirs or representatives during the term of this
Agreement or after termination or expiration of this Agreement, unless and to
the extent such claim arose out of or resulted from (i) non conformance of
Tramadol or Products supplied by Ampio to Tramadol specifications or (ii) non
manufacture of Tramadol or Products supplied by Ampio or any of its Affiliates
according to cGMP, or

 

(e) use of any data from any clinical studies conducted by or on behalf of Ampio
or Ampio Licensees;

 

(f) any claim of infringement or misappropriation of a Third Party’s patent,
copyright, trade secret or trademark right, or any other intellectual property
right arising from the development, registration, manufacture, marketing,
promotion, distribution, importation, offer for sale or sale or other
commercialization of Tramadol or Product, or chemical agents for making or using
the same, by any of Daewoong or its Affiliates or Sublicensees or any of their
respective successors, assigns, heirs or representatives.

 

However, Daewoong shall not be required to indemnify any Ampio Indemnitee to the
extent that any such claims or suits arose out of or resulted from the
negligence, recklessness or willful misconduct or fraud of any Ampio Indemnitee.

 

 

License, Development and Commercialization Agreement between Ampio and Daewoong

 Page 38 

 

 

20.3 Indemnification Procedures. A Party which intends to claim indemnification
under Section 20.1 or 20.2 (the ”Indemnitee”) will promptly notify the other
Party (the “Indemnitor”) in writing of any claim, suit, proceeding or action in
respect of which the Indemnitee or any of the other Ampio Indemnitees or
Daewoong Indemnitees, as applicable, intend to claim such indemnification within
a reasonable period of time after the assertion of such claim; provided,
however, that the failure to provide written notice of such claim within a
reasonable period of time will not relieve the Indemnitor of any of its
obligations hereunder, except to the extent that the Indemnitor is prejudiced by
such failure to provide prompt notice. The Indemnitor will have the right to
assume the complete control of the defence, compromise or settlement of any such
claim (provided that no settlement of any claim will include any admission of
wrongdoing on the part of an Indemnitee or the other Ampio Indemnitees or
Daewoong Indemnitees, as applicable, or materially and adversely effect the
rights of the Indemnitee or the other Ampio Indemnitees or Daewoong Indemnitees,
as applicable, in each case without the prior written consent of such
Indemnitee, which such consent will not be unreasonably withheld or delayed).
The Indemnitor may, at its own expense, employ legal counsel to defend the claim
at issue. The Indemnitee may, in its sole discretion and at its own expense,
employ legal counsel to represent it and the other Ampio Indemnitees or Daewoong
Indemnitees, as applicable (in addition to the legal counsel employed by the
Indemnitor) in any such matter, and in such event legal counsel selected by the
Indemnitee will be required to confer and cooperate with such counsel of the
Indemnitor in such defence, compromise or settlement for the purpose of
informing and sharing information with the Indemnitor. The Indemnitee will, at
its own expense, make available to Indemnitor those Ampio Indemnitees or
Daewoong Indemnitees, as applicable, whose assistance, testimony or presence is
necessary, useful or appropriate to assist the Indemnitor in evaluating,
defending or settling any such claim; provided, however, that any such access
will be conducted in such a manner as not to interfere unreasonably with the
operations of the businesses of Indemnitee or the other Ampio Indemnitees or
Daewoong Indemnitees, as applicable; and will otherwise fully cooperate with the
Indemnitor and its legal counsel in the investigation and defence of such claim.

 

20.4 Insurance. Both Parties will procure and maintain adequate insurance in
order to be able to cover claims under this Agreement. Upon request, each Party
shall provide proof of adequate coverage to the other Party.

 

21 Non-assignability

 

This Agreement is personal to the Parties hereto and shall not be assignable to
any Third Party by either Party without the prior written consent of the other
Party, which shall not be unreasonably withheld or delayed; provided, however,
that any Party may assign this Agreement in full to an Affiliate of such Party
without prior written consent, but with prior written notice, and provided,
further, that any Party may assign this Agreement to any entity with which such
Party may merge or consolidate (or engage in some other form of corporate
combination), or to which it may transfer all or substantially all of its assets
to which this Agreement relates. All successors and permitted assignees of a
Party shall be subject to, and will be bound by, all the terms and conditions of
this Agreement. Any attempted assignment made contrary to the provisions hereof
will be void. This Agreement shall inure to the benefit of and be binding on the
Parties’ successors, permitted assigns and legal representatives.

 

 

License, Development and Commercialization Agreement between Ampio and Daewoong

 Page 39 

 

 

22 Language

 

22.1 This text of this Agreement in the English language shall be the original
text, and any text in another language, even if such a text is made by
translation of the text in English language or prepared by any of the Parties
hereto for the purpose of its own convenience, shall have no meaning for any
purpose between the Parties hereto.

 

22.2 Any information to be provided under this Agreement, including any
Know-How, shall be provided in the English language. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. The words ”herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof.

 

23 Entire Agreement

 

This Agreement (together with the Exhibits attached hereto and the Development
Plan) shall constitute the entire agreement between the Parties hereto
concerning the subject matter hereof and shall supersede any other agreements,
whether oral or written, express or implied, with respect to the subject matter
hereof.

 

24 Separability

 

24.1 In the event any portion of this Agreement shall be held illegal, void or
ineffective, the remaining portions hereof shall remain in full force and
effect.

 

24.2 If any of the terms or provisions of this Agreement are in conflict with
any applicable Law, then such terms or provisions shall be deemed inoperative to
the extent that they may conflict therewith and shall be deemed to be modified
to conform with such Law. The Parties shall make a good faith effort to replace
any invalid or unenforceable term or provision with a valid and enforceable one
such that the objectives contemplated by the Parties when entering this
Agreement may be realized.

 

25 Independent Contractors; No Partnership

 

The Parties hereto are independent contractors. In making and performing this
Agreement, the Parties are acting, and intend to be treated, as independent
entities performing a contract, and nothing contained in this Agreement is to be
construed or implied or deemed to create an agency, partnership, joint venture
or an employee/employer relationship between Daewoong and Ampio. This Agreement
is not, and will not be deemed to be, a partnership agreement or joint venture
agreement, expressly or by implication. Employees of each Party remain employees
of said Party and will be considered at no time agents of or owing a fiduciary
duty to the other Party. Neither Party will have any implied right or authority
to assume or create any obligations on behalf of or in the name of the other
Party or to bind the other Party to any other contract, agreement or undertaking
with any Third Party.

 

 

License, Development and Commercialization Agreement between Ampio and Daewoong

 Page 40 

 

 

26 Amendment and Waiver

 

The Parties hereto may amend, modify or alter any of the provisions of this
Agreement, but such amendment, modification or alteration will be valid and
binding on either Party only if memorized by a written instrument that
explicitly refers to this Agreement and is duly executed by both Parties hereto.
The failure of any Party to insist on the performance of any obligation
hereunder shall not be deemed to be a waiver of such obligation. Waiver of any
nonaction of any provision hereof shall not be deemed to be a waiver of any
other rights or remedies of such provision or any other provision on such
occasion or any succeeding occasion.

 

27 Counterparts

 

This Agreement may be executed by the Parties in one or more identical
counterparts, all of which together will constitute this Agreement. If this
Agreement is executed in counterparts, no signatory hereto will be bound until
both Parties have duly executed a counterpart of this Agreement. Facsimile
execution and delivery of this Agreement by the Parties shall be legal, valid
and binding execution and delivery of this Agreement for all purposes.

 

[remainder of this page intentionally left blank]

 

License, Development and Commercialization Agreement between Ampio and Daewoong

 Page 41 

 

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
in duplicate counterparts by their duly authorized representatives, each fully
executed copy hereof to be deemed as original, as of the Effective Date.

 

Ampio Pharmaceuticals, Inc.         By: /s/ DB Wingerter     Name:     Title:
CEO         Daewoong Pharmaceuticals Co., Ltd         By: /s/ Jong Wook Lee    
Name: Jong Wook Lee     Title: President & CEO  

  

License, Development and Commercialization Agreement between Ampio and Daewoong

 Page 42 

 

 

EXHIBIT 1.5

 

AMPIO PATENTS

 

To be provided within 15 days after the Effective Date.

  

License, Development and Commercialization Agreement between Ampio and Daewoong

 

 

EXHIBIT 1.18

 

DAEWOONG PATENTS

 

To be provided within 15 days after the Effective Date. 

 

License, Development and Commercialization Agreement between Ampio and Daewoong

 

 

EXHIBIT 3.1

 

AMPIO KNOW-HOW AND AMPIO REGULATORY DOCUMENTATION

 

Within sixty (60) days after the Effective Date of this Agreement, Ampio shall
disclose or make available to Daewoong copies of all of the Ampio Know-How and
Ampio Regulatory Documentation, including the following Ampio Know-How and Ampio
Regulatory Documentation:

 

1. Trial Master File (“TMF”) for “A Randomized, Double-blind,
Placebo-Controlled, Multi-Center Study to Evaluate the Efficacy and Safety of
Two Doses of Tramadol Hydrochloride Orally Disintegrating Tablets In Male
Subjects with Premature Ejaculation” (“Study”), Sponsors Protocol codes:
BVF-324.301 and BVF-324.302, as received by Ampio from Kendle International,
including:

 

Protocol Summaries and Synopses

Protocol Amendments

ICF/SIS - Study Templates

Q-A Logs

QC Documentation

Case Report Forms and Amendments

eCRF Completion Guidelines

Recruitment Materials

Source Document Templates

Investigator Brochure

Certificates of Analysis

Correspondence

Clinical Study Reports

Audit Certificates

Regulatory Authority Documents

Translations, translation certificates & checklists

Country Documentation

Central Ethics Committee Documentation

Final Statistical Analysis Plan

Investigational Medicinal Product Dossier

Bioequivalence Study

 

Alcohol Interference Study

 

2. SAS datasets with safety and efficacy data for “A Randomized, Double-blind,
Placebo-Controlled, Multi-Center Study to Evaluate the Efficacy and Safety of
Two Doses of Tramadol Hydrochloride Orally Disintegrating Tablets In Male
Subjects with Premature Ejaculation” (“Study”), Sponsors Protocol Codes:
BVF-324.301 and BVF-324.302, as received by Ampio from Kendle International.

 

 

License, Development and Commercialization Agreement between Ampio and Daewoong



